

EXECUTION VERSION
 

--------------------------------------------------------------------------------

Published CUSIP Number: 77829RAA5
 
 
CREDIT AGREEMENT
 
Dated as of March 3, 2011
 
among
 
ROSS STORES, INC.,
as the Borrower,
 
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,
 
and
 
The Other Lenders Party Hereto
 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
WELLS FARGO SECURITIES, LLC, and
J.P. MORGAN SECURITIES LLC,
as Joint Arrangers and Joint Book Managers
 
WELLS FARGO BANK, NATIONAL ASSOCIATION and
JPMORGAN CHASE BANK, N.A.,
as Syndication Agents
 
UNION BANK, N.A. and
U.S. BANK, NATIONAL ASSOCIATION,
as Documentation Agents
 
BANK OF THE WEST and
FIRST HAWAIIAN BANK,
as Senior Managing Agents
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS 1           1.01        Defined
Terms 1   1.02   Other Interpretive Provisions 23   1.03   Accounting Terms 24  
1.04   Rounding 25   1.05   Times of Day 25   1.06   Letter of Credit Amounts 25
          ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS 25   2.01  
Committed Loans 25   2.02   Borrowings, Conversions and Continuations of
Committed Loans 26   2.03   [Intentionally omitted] 27   2.04   Letters of
Credit 27   2.05   Swing Line Loans 36   2.06   Prepayments 39   2.07  
Termination or Reduction of Commitments 40   2.08   Repayment of Loans 40   2.09
  Interest 40   2.10   Fees 41   2.11   Computation of Interest and Fees;
Retroactive Adjustments of Applicable Rate 42   2.12   Evidence of Debt 42  
2.13   Payments Generally; Administrative Agent’s Clawback 43   2.14   Sharing
of Payments by Lenders 45   2.15   [Intentionally omitted] 45   2.16   Increase
in Commitments 45   2.17   Cash Collateral 47   2.18   Defaulting Lenders 48    
      ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY 49   3.01   Taxes 49  
3.02   Illegality 54   3.03   Inability to Determine Rates 54   3.04   Increased
Costs; Reserves on Eurodollar Rate Loans 55   3.05   Compensation for Losses 56
  3.06   Mitigation Obligations; Replacement of Lenders 57   3.07   Survival 58
          ARTICLE IV. CONDITIONS PRECEDENT TO CLOSING DATE AND CREDIT EXTENSIONS
58   4.01   Conditions of Initial Credit Extension 58   4.02   Conditions to all
Credit Extensions 59       ARTICLE V. REPRESENTATIONS AND WARRANTIES 60   5.01  
Existence, Qualification and Power 60   5.02   Authorization; No Contravention
60


i
 

--------------------------------------------------------------------------------

 


          5.03       Valid Obligations; Binding Effect 61   5.04   Governmental
Authorization; Other Consents 61   5.05   Ownership of Property; Liens 61   5.06
  Intellectual Property; Licenses, Etc 61   5.07   Financial Statements; No
Material Adverse Effect 62   5.08   Defaults 62   5.09   Taxes 62   5.10  
Litigation 62   5.11   Subsidiaries 63   5.12   Margin Regulations; Investment
Company Act 63   5.13   ERISA Compliance 63   5.14   Environmental Compliance 63
  5.15   Disclosure 63   5.16   Compliance with Laws 63   5.17   Labor Relations
63   5.18   Certain Transactions 64   5.19   Restrictions on the Borrower and
Subsidiaries 64   5.20   Insurance 64     ARTICLE VI. AFFIRMATIVE COVENANTS 64  
6.01   Financial Statements 64   6.02   Certificates; Other Information 65  
6.03   Notices 66   6.04   Conduct of Business; Compliance with Law 67   6.05  
Maintenance of Properties 68   6.06   Insurance 68   6.07   Payment of Taxes 68
  6.08   Inspection Rights 68   6.09   Maintenance of Books and Records 69  
6.10   Use of Proceeds 69   6.11   Pension Plans 69   6.12   Fiscal Year 69  
6.13   Additional Guarantors 69   6.14   Further Assurances 70       ARTICLE
VII. NEGATIVE COVENANTS 70   7.01   Indebtedness 70   7.02   Liens 71   7.03  
Fundamental Changes; Dispositions; Acquisitions 72   7.04   Financial Covenants
73   7.05   Restricted Payments 73   7.06   Investments 73   7.07   ERISA 73  
7.08   Transactions with Affiliates 74   7.09   Loans 74   7.10   Use of
Proceeds 74


ii
 

--------------------------------------------------------------------------------

 


ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES 74             8.01       Events of
Default 74   8.02   Remedies Upon Event of Default 77   8.03   Application of
Funds 78           ARTICLE IX. ADMINISTRATIVE AGENT 79   9.01   Appointment and
Authority 79   9.02   Rights as a Lender 79   9.03   Exculpatory Provisions 79  
9.04   Reliance by Administrative Agent 80   9.05   Delegation of Duties 80  
9.06   Resignation of Administrative Agent 81   9.07   Non-Reliance on
Administrative Agent and Other Lenders 81   9.08   No Other Duties, Etc 82  
9.09   Administrative Agent May File Proofs of Claim 82   9.10   Guaranty
Matters 82          

ARTICLE X. MISCELLANEOUS 83             10.01       Amendments, Etc 83   10.02  
Notices; Effectiveness; Electronic Communication 84   10.03   No Waiver;
Cumulative Remedies; Enforcement 86   10.04   Expenses; Indemnity; Damage Waiver
87   10.05   Payments Set Aside 89   10.06   Successors and Assigns 89   10.07  
Treatment of Certain Information; Confidentiality 94   10.08   Right of Setoff
95   10.09   Interest Rate Limitation 95   10.10   Counterparts; Integration;
Effectiveness 95   10.11   Survival of Representations and Warranties 96   10.12
  Severability 96   10.13   Replacement of Lenders 96   10.14   Governing Law;
Jurisdiction; Etc 97   10.15   Waiver of Jury Trial 98   10.16   California
Judicial Reference 98   10.17   No Advisory or Fiduciary Responsibility 99  
10.18   Electronic Execution of Assignments and Certain Other Documents 99  
10.19   USA PATRIOT Act 99


iii
 

--------------------------------------------------------------------------------

 

EXHIBITS
 

                    Form of   A   Committed Loan Notice   B   Swing Line Loan
Notice   C   Note   D   Compliance Certificate   E-1   Assignment and Assumption
  E-2   Administrative Questionnaire   F   Guaranty   G   Opinion Matters


iv
 

--------------------------------------------------------------------------------

 

EXECUTION VERSION
 
CREDIT AGREEMENT
 
     This CREDIT AGREEMENT (“Agreement”) is entered into as of March 3, 2011,
among Ross Stores, Inc., a Delaware corporation (the “Borrower”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.
 
     The Borrower has requested that the Lenders provide a revolving credit
facility, and the Lenders are willing to do so on the terms and conditions set
forth herein.
 
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
 
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
 
     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
 
     “Acquisition” is defined in Section 7.03.
 
     “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
 
     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 10.02, or such other
address or account as the Administrative Agent may from      time to time notify
to the Borrower and the Lenders.
 
     “Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.
 
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
     “Aggregate Commitments” means the Commitments of all the Lenders. As of the
Closing Date, the Aggregate Commitments are $600,000,000.
 
     “Agreement” means this Credit Agreement.
 
     “Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.18. If the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
 
1
 

--------------------------------------------------------------------------------

 

     “Applicable Rate” for Eurodollar Rate Loans, Base Rate Loans, standby
Letters of Credit, documentary (or commercial) Letters of Credit, and Commitment
Fees means, from time to time, the following percentages per annum in the table
set forth below (the “Pricing Grid”), based upon the following two pricing
levels: (i) the Level applicable to the Borrower under the heading “Rating” and
(ii) the Level applicable to the Borrower under the heading Consolidated
Adjusted Interest Coverage Ratio. If at any time two different pricing Levels
apply, then the pricing shall be based on the higher Level (i.e., the Level with
the lower pricing). The “Rating” shall be the long term unsecured senior,
non-credit enhanced rating of the Borrower by S&P. If at any time the Borrower
does not have a Rating, then the pricing shall be set at the Level applicable to
the Borrower’s Consolidated Adjusted Interest Coverage Ratio.
 

Level       Rating       Consolidated       Applicable       Applicable      
Applicable       Applicable         Adjusted   Rate for   Rate for   Rate for  
Rate for         Interest   Eurodollar   Base Rate   Commitment   Documentary  
      Coverage   Rate Loans   Loans   Fees   Letters of         Ratio   and    
      Credit             Standby                         Letters of            
            Credit             I)   <BBB-   < 2.50 to 1.00   2.500%   1.500%  
0.375%   1.250% II)   BBB-   ≥ 2.50 to 1.00   2.000%   1.000%   0.300%   1.000%
        but < 3.00 to                         1.00                 III)   BBB  
≥ 3.00 to 1.00   1.750%   0.750%   0.250%   0.875%         but < 3.75  to      
                  1.00                 IV)   BBB+   ≥ 3.75 to 1.00   1.500%  
0.500%   0.200%   0.750%         but < 5.00  to                         1.00    
            V)   >A-   ≥ 5.00 to 1.00   1.250%   0.250%   0.150%   0.625%


     Any increase or decrease in the Applicable Rate resulting from a change in
the Consolidated Adjusted Interest Coverage Ratio shall become effective as of
the first Business Day immediately following the date a Compliance Certificate
is delivered pursuant to Section 6.02(a); provided, however, that if a
Compliance Certificate is not delivered when due in accordance with such
Section, then the Borrower shall be provided one Business Day to cure such
failure, and at any time thereafter, if not so cured, upon the request of the
Required Lenders Pricing Level I shall apply as of the first Business Day after
the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is delivered. Initially, the Applicable Rate shall be set at Level
IV from the Closing Date until the date of the first quarterly Compliance
Certificate delivered by the Borrower pursuant to Section 6.02(a).
 
2
 

--------------------------------------------------------------------------------

 

     Each change in the Applicable Rate resulting from a publicly announced
change in the Rating shall be effective, in the case of an upgrade, during the
period commencing on the date of delivery by the Borrower to the Administrative
Agent of notice thereof pursuant to Section 6.03(g) and ending on the date
immediately preceding the effective date of the next such change and, in the
case of a downgrade, during the period commencing on the date of the public
announcement thereof and ending on the date immediately preceding the effective
date of the next such change.
 
     Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.11(b).
 
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
 
     “Arranger” means any of the Joint Arrangers individually.
 
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
 
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form approved by the
Administrative Agent.
 
     “Attributable Indebtedness” means, on any date, (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
 
     “Audited Financial Statements” means the audited consolidated balance sheet
of the Borrower and its Subsidiaries for the fiscal year ended January 30, 2010
and the related consolidated statements of income or operations, stockholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
 
     “Auto-Extension Letter of Credit” has the meaning gives in Section
2.04(b)(iii).
 
     “Auto-Reinstatement Letter of Credit” has the meaning gives in Section
2.04(b)(iv).
 
     “Availability Period” means the period from and including the Closing Date
to the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.07, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.
 
3
 

--------------------------------------------------------------------------------

 

     “Bank of America” means Bank of America, N.A. and its successors.
 
     “Bank of America Fee Letter” means the Fee Letter among the Borrower, Bank
of America and Merrill Lynch, Pierce, Fenner & Smith Incorporated.
 
     “Base Rate” means for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the Eurodollar Rate plus 1%. The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
 
     “Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
 
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
 
     “Borrower” has the meaning specified in the introductory paragraph hereto.
 
     “Borrower Materials” has the meaning specified in Section 6.02.
 
     “Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
 
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, either the state where the Administrative Agent’s Office is located
or the state of California and, if such day relates to any Eurodollar Rate Loan,
means any such day that is also a London Banking Day.
 
     “Capitalized Lease” means any lease of real property by the Borrower or any
Subsidiary as lessee which is shown as a liability on the Consolidated balance
sheet of the Borrower in accordance with GAAP.
 
     “Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefiting from such collateral shall agree in its reasonable discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or
the Swing Line Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support. Notwithstanding the foregoing or any
contrary provision herein or in any other Loan Document, Cash Collateral shall
not include assets of an Excluded Foreign Subsidiary.
 
4
 

--------------------------------------------------------------------------------

 

     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith shall be deemed to be a
“Change of Law” regardless of the date enacted, adopted or issued.
 
     “Change of Control” means an event or series of events by which:
 
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right);
 
     (b) during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the Borrower
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
 
     (c) any change in equity ownership of any Significant Subsidiary of the
Borrower, except as may be expressly permitted by Section 7.03 hereof.
 
5
 

--------------------------------------------------------------------------------

 

     “Closing Date” means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 10.01.
 
     “Code” means the Internal Revenue Code of 1986.
 
     “Committed Borrowing” means a borrowing consisting of simultaneous
Committed Loans of the same Type and, in the case of Eurodollar Rate Committed
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.
 
     “Committed Loan” has the meaning specified in Section 2.01.
 
     “Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Committed Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.
 
     “Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
 
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
 
     “Consolidated” shall have the meaning ascribed to such term under GAAP.
 
     “Consolidated Adjusted Debt” means, as at any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, all Indebtedness of
the Borrower on a Consolidated basis for borrowed money (including, without
limitation but without duplication, (i) Indebtedness arising under Capitalized
Leases, (ii) Synthetic Lease Obligations, (iii) liabilities under Guarantees,
and (iv) liabilities under standby letters of credit (but excluding liabilities
under documentary letters of credit)), plus an amount equal to six times
Consolidated Rent Expense for the twelve-month period ending on such date of
determination.
 
     “Consolidated Adjusted Interest Coverage Ratio” means, for any period, for
the Borrower and its Subsidiaries on a Consolidated basis, the ratio of (i)
Consolidated EBITDAR for such period, to (ii) Consolidated Total Interest
Expense plus Consolidated Rent Expense for such period.
 
     “Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a Consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in computing such
Consolidated Net Income for such period: (i) Consolidated Total Interest Expense
for such period, (ii) Consolidated taxes on income for such period, (iii)
Consolidated depreciation for such period, (iv) Consolidated amortization for
such period, and (v) extraordinary non-cash losses to the extent such losses
have not been and will not become cash losses in a later fiscal period.
 
6
 

--------------------------------------------------------------------------------

 

     “Consolidated EBITDAR” means, for any period, for the Borrower and its
Subsidiaries on a Consolidated basis, an amount equal to Consolidated EBITDA for
such period, plus Consolidated Rent Expense for such period.
 
     “Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a Consolidated basis, the net income of the Borrower and its
Subsidiaries determined in accordance with GAAP (excluding extraordinary gains
and extraordinary losses) for such period.
 
     “Consolidated Rent Expense” means, for any period, for the Borrower and its
Subsidiaries on a Consolidated basis, the aggregate rental expenses payable by
the Borrower on a Consolidated basis for such period (including percentage rent)
under any operating Lease classified as such under GAAP but not including any
amount included in the definition of “Consolidated Total Interest Expense.”
 
     “Consolidated Tangible Net Worth” means, as at any date of determination,
Stockholders’ Equity less any intangible assets, with intangible assets defined
as goodwill, patents, trademarks, tradenames, lease rights, capitalized
pre-opening costs, franchises, organization costs and property rights.
 
     “Consolidated Total Interest Expense” means, for any period, for the
Borrower and its Subsidiaries on a Consolidated basis, all interest and all
amortization of debt discount and expense (including commitment fees, letter of
credit fees, balance deficiency fees and similar expenses) on all Indebtedness
of the Borrower on a Consolidated basis (including outstanding letters of
credit), all as determined in accordance with GAAP, together with all interest
expense of the Borrower on a Consolidated basis under Synthetic Leases.
 
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
 
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
 
     “Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.
 
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
 
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
 
7
 

--------------------------------------------------------------------------------

 

     “Default Rate” means (a) when used with respect to Obligations other than
Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate applicable to Base Rate Loans plus (iii) 2% per annum; provided,
however, that with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum, and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate applicable
to documentary Letters of Credit or standby Letters of Credit, as the case may
be, plus 2% per annum.
 
     “Defaulting Lender” means, subject to Section 2.18(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder, (b) has
notified the Borrower, or the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.
 
     “Dispose” means the sale, transfer, license, lease or other disposition
(including any sale and leaseback transaction) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
 
     “Dollar” and “$” mean lawful money of the United States.
 
     “Domestic Subsidiary” means any Subsidiary that is organized under the laws
of any political subdivision of the United States.
 
     “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
 
     “Environmental Claims” means all claims, however asserted, alleging
potential liability or responsibility for violation of any Environmental Law or
for release of Hazardous Materials or injury to the environment.
 
     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
 
8
 

--------------------------------------------------------------------------------

 

     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
 
     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto, as interpreted by the rules and
regulations thereunder, all as the same may be in effect from time to time.
 
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 4001(a) of
ERISA or which is treated as a single employer with the Borrower under Section
414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes
of provisions relating to Section 412 of the Code).
 
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.
 
9
 

--------------------------------------------------------------------------------

 

     “Eurodollar Rate” means:
 
     (a) for any Interest Period with respect to a Eurodollar Rate Loan, the
rate per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of BBA LIBOR as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two London
Banking Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period or, (ii) if such rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period; and
 
     (b) for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.,
London time determined two London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.
 
     “Eurodollar Rate Committed Loan” and “Eurodollar Rate Loan” each means a
Committed Loan that bears interest at a rate based on clause (a) of the
definition of Eurodollar Rate.
 
     “Event of Default” has the meaning specified in Section 8.01.
 
     “Excluded Foreign Subsidiary” means any Subsidiary of the Borrower if, in
the good faith reasonable judgment of the Borrower, such Subsidiary becoming a
Guarantor could reasonably be expected to implicate Reg. 1.956-2(c), in each
case in respect of which such Subsidiary incurring Guarantee obligations with
respect to any Obligation of the Borrower could, in the good faith judgment of
the Borrower, be reasonably expected to result in the present or reasonably
foreseeable future incremental adverse income tax consequences to the Loan
Parties, taken as a whole, under section 956 of the Code taking into account
actual anticipated repatriation of funds, foreign tax credits and all relevant
factors.
 
10
 

--------------------------------------------------------------------------------

 

     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) Taxes imposed on or
measured by its overall net income or receipts (however denominated), and
franchise or similar Taxes imposed on it (in lieu of net income Taxes), by (i)
the jurisdiction (or any political subdivision thereof) under the Laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable Lending Office is located, or
(ii) by any Governmental Authority as a result of a present or former connection
between such recipient and the jurisdiction of such Governmental Authority, (b)
any branch profits Taxes imposed by the United States or any similar Tax imposed
by any other jurisdiction in which the Borrower is located, (c) any backup
withholding Tax that is required by the Code to be withheld from amounts payable
to a Lender that has failed to comply with Section 3.01(e), (d) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 10.13), any United States withholding Tax that (i) is required to
be imposed on amounts payable to such Foreign Lender pursuant to the Laws in
force at the time such Foreign Lender becomes a party hereto (or designates a
new Lending Office) or (ii) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with Section
3.01(e), except to the extent that such Foreign Lender (or its assignor, if any)
was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 3.01(a)(ii) or (c), and (e) in the case
of any non-Foreign Lender which changes its Lending Office to an office outside
the United States, any resulting United States withholding Taxes that are in
effect and would apply to a payment to such Lender as of the date of the change
of the Lending Office.
 
     “Existing Credit Agreement” means that certain Amended and Restated
Revolving Credit Agreement, dated as of March 31, 2004 and amended as of July
28, 2006, among the Borrower, Bank of America, N.A., as administrative agent,
and a syndicate of lenders.
 
     “Existing Letters of Credit” means the Letters of Credit listed on Schedule
1.01 hereto.
 
     “FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
 
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
 
     “Fee Letters” means the respective letter agreements, each dated as of
February 8, 2011, among (a) the Borrower, Bank of America, N.A., and Merrill
Lynch, Pierce, Fenner & Smith Incorporated, (b) the Borrower, Wells Fargo Bank,
National Association and Wells Fargo Securities, LLC, and (c) the Borrower,
JPMorgan Chase Bank, N.A. and J.P. Morgan Securities Inc.
 
11
 

--------------------------------------------------------------------------------

 

     “Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
     “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.
 
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
 
     “Fronting Exposure” means, at any time there is a Defaulting Lender, (a)
with respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage
of the outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
 
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
 
     “Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
 
12
 

--------------------------------------------------------------------------------

 

     “Guarantors” means, collectively, Ross Dress For Less, Inc., a Virginia
corporation, and Ross Procurement, Inc., a Delaware corporation. Notwithstanding
the foregoing or any contrary provision herein or in any other Loan Document,
Guarantors shall not include any Excluded Foreign Subsidiary.
 
     “Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit F.
 
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
 
     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
 
     (b) all direct or contingent obligations of such Person arising under
standby letters of credit, bankers’ acceptances, bank guaranties, surety bonds
and similar instruments;
 
     (c) net obligations of such Person under any Swap Contract;
 
     (d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);
 
     (e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse, provided that the amount of such Indebtedness shall be limited to the
value of the property subject to such Lien if such Person has not assumed or
become liable for the payment of such obligation;
 
13
 

--------------------------------------------------------------------------------

 

     (f) capital leases and Synthetic Lease Obligations;
 
     (g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
 
     (h) all Guarantees of such Person in respect of any of the foregoing.
 
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
 
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
 
     “Indemnitees” has the meaning specified in Section 10.04(b).
 
     “Information” has the meaning specified in Section 10.07.
 
     “Insurance Trust Investments” means cash held in insurance trusts to
collateralize insurance obligations of the Borrower and its Subsidiaries.
 
     “Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date;
provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.
 
     “Interest Period” means as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by the Borrower in its Committed Loan Notice;
provided that:
 
     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day; 
 
     (ii) any Interest Period pertaining to a Eurodollar Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
 
14
 

--------------------------------------------------------------------------------

 

     (iii) no Interest Period shall extend beyond the Maturity Date.
 
     “Internal Control Event” means a determination, either by the Borrower or
its independent accounting firm, of the occurrence or existence of any material
weakness in, or fraud that involves management or other employees who have a
significant role in, the Borrower’s internal controls over financial reporting.
 
     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
 
     “IRS” means the United States Internal Revenue Service or any Governmental
Authority succeeding to any of its principal functions.
 
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance).
 
     “Issuer Documents” means with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.
 
     “Joint Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Wells Fargo Securities, LLC and J.P. Morgan Securities LLC in their respective
capacities as joint arrangers and joint book managers.
 
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, provided, however,
that with respect to Taxes, “Laws” shall also include guidelines, whether or not
having the force of law.
 
     “L/C Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Applicable
Percentage.
 
15
 

--------------------------------------------------------------------------------

 

     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.
 
     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.
 
     “L/C Issuer” means (a) Bank of America in its capacity as issuer of Letters
of Credit hereunder, or any successor issuer of Letters of Credit hereunder, or
(b) any other Lender selected by the Borrower from time to time with the written
agreement of such Lender and the written consent of the Administrative Agent,
such consent not to be unreasonably withheld or delayed.
 
     “L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
 
     “Leases or Lease” means agreement granting a Person the right to occupy
space in a structure or real estate for any period of time, and any Capitalized
Lease, Synthetic Lease, or other lease of or agreement to use personal property
including, but not limited to, machinery, equipment, furniture and fixtures,
whether evidenced by written or oral lease, contract or other agreement no
matter how characterized.
 
     “Lender” has the meaning specified in the introductory paragraph hereto
and, as the context requires, includes the Swing Line Lender.
 
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.
 
     “Letter of Credit” means any standby letter of credit issued hereunder and
any commercial or documentary letter of credit issued hereunder, and shall
include the Existing Letters of Credit.
 
     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
 
     “Letter of Credit Expiration Date” means the day that is seven days prior
to the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).
 
     “Letter of Credit Fee” has the meaning specified in Section 2.04(h).
 
16
 

--------------------------------------------------------------------------------

 

     “Letter of Credit Sublimit” means an amount equal to 50% of the Aggregate
Commitments as in effect from time to time. The Letter of Credit Sublimit is
part of, and not in addition to, the Aggregate Commitments.
 
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
 
     “Loan” means an extension of credit by a Lender to the Borrower under
Article II in the form of a Committed Loan or a Swing Line Loan.
 
     “Loan Documents” means this Agreement, each Note, the Guaranty, each Issuer
Document, any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.17 of this Agreement, and the Fee
Letters.
 
     “Loan Parties” means, collectively, the Borrower and each Guarantor.
 
     “London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
 
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, assets or condition
(financial or otherwise) of the Borrower and its Subsidiaries taken as a whole;
(b) a material impairment of the rights and remedies of the Administrative Agent
or any Lender under any Loan Document, or of the ability of any Loan Party to
perform its obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.
 
     “Maturity Date” means March 2, 2016; provided, however, that if such date
is not a Business Day, the Maturity Date shall be the next preceding Business
Day.
 
     “Moody’s” means Moody’s Investors Services, Inc. and any successor thereto.
 
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
 
     “Multiple Employer Plan” means a Plan covered by Title IV of ERISA (other
than a Multiemployer Plan) which has two or more contributing sponsors
(including the Borrower or any ERISA Affiliate) at least two of whom are not
under common control, as such a plan is described in Section 4064 of ERISA.
 
     “Non-Extension Notice Date” has the meaning gives in Section 2.04(b)(iii).
 
17
 

--------------------------------------------------------------------------------

 

     “Non-Reinstatement Deadline” has the meaning gives in Section 2.04(b)(iv).
 
     “Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.
 
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof or any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
 
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, excluding, however, such Taxes imposed as a result of an
assignment or transfer (other than an assignment that occurs as a result of a
Borrower’s request pursuant to Section 10.13).
 
     “Outstanding Amount” means (i) with respect to Committed Loans and Swing
Line Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.
 
     “Participant” has the meaning specified in Section 10.06(d).
 
     “PBGC” means the Pension Benefit Guaranty Corporation.
 
     “Pension Act” means the Pension Protection Act of 2006.
 
18
 

--------------------------------------------------------------------------------

 

     “Pension Funding Rules” means the rules of the Code and ERISA regarding
minimum required contributions (including any installment payment thereof) to
Pension Plans and set forth in, with respect to plan years ending prior to the
effective date of the Pension Act, Section 412 of the Code and Section 302 of
ERISA, each as in effect prior to the Pension Act and, thereafter, Section 412,
430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
 
     “Pension Plan” means any employee pension benefit plan (including a
Multiple Employer Plan or a Multiemployer Plan) that is maintained or is
contributed to by the Borrower and any ERISA Affiliate and is either covered by
Title IV of ERISA or is subject to the minimum funding standards under Section
412 of the Code.
 
     “Permitted Acquisition” means any Acquisition by the Borrower or any
Subsidiary that meets each of the following criteria: (i) the Equity Interests
or assets acquired in such Acquisition relates to a line of business similar to
the business in which the Borrower and its Subsidiaries are engaged on the
Closing Date, (ii) the board of directors (or other comparable governing body)
of the Person whose capital stock (or other equity interests) or assets are
being acquired has duly approved such Acquisition, (iii) in the case of an
Acquisition of the Equity Interests of another Person, such Person shall become
a wholly-owned direct or indirect Subsidiary of the Borrower or, in the case of
a merger, the Borrower or a Subsidiary of the Borrower shall be the surviving
entity of the merger with the acquired Person, (iv) the Borrower shall notify
the Administrative Agent of each such Acquisition, and (v) no Default or Event
of Default shall exist, in each case both before and after giving effect to such
Acquisition, as certified in a pro forma compliance certificate substantially in
the form of Exhibit D hereto demonstrating compliance with the covenants
contained in Section 7.04 both before and after giving effect to the
contemplated Acquisition and delivered by the Borrower to the Administrative
Agent within 5 days prior to completion of the contemplated Acquisition.
 
     “Permitted Lien” means Liens permitted by Section 7.02.
 
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
     “Plan” means any employee benefit plan within the meaning of Section 3(3)
of ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
 
     “Platform” has the meaning specified in Section 6.02.
 
     “Prohibited Transaction” means a transaction prohibited by Section 4975 of
the Code or Section 406 of ERISA, for which no statutory or administrative
exemption applies.
 
     “Public Lender” has the meaning specified in Section 6.02.
 
     “Qualified Investments” means, as applied to the Borrower and its
Subsidiaries:
 
     (a) Investments in wholly-owned Subsidiaries that have executed and
delivered to the Administrative Agent the Guaranty;
 
19
 

--------------------------------------------------------------------------------

 

     (b) Investments in Subsidiaries of the Borrower that have not executed and
delivered the Guaranty in an aggregate amount outstanding not in excess of
fifteen percent (15%) of the Borrower’s Consolidated Tangible Net Worth
determined as of the end of the most recently completed fiscal quarter of the
Borrower;
 
     (c) marketable direct or guaranteed obligations of the United States of
America and agencies thereof;
 
     (d) demand deposits, certificates of deposit, bankers acceptances and time
deposits of (i) United States or Canadian banks having total assets in excess of
$2,000,000,000 or (ii) commercial banks organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development (the “OECD”), or is a political subdivision of such country, and
having total assets in excess of $2,000,000,000, provided, that such bank is
acting through a branch or agency located in the country in which it is
organized or another country which is a member of the OECD;
 
     (e) (i) securities commonly known as “commercial paper” denominated in
Dollars which at the time of purchase have been rated and the ratings for which
are not less than “P1” if rated by Moody’s, and not less than A1 if rated by
S&P, and (ii) securities commonly known as “short-term bank notes” issued by any
bank denominated in Dollars which at the time of purchase have been rated and
the ranges for which are not less than “P2” if rated by Moody’s, and not less
than “A2” if rated by S&P;
 
     (f) taxable or tax exempt securities which at the time of purchase have
been rated and the ratings for which are not less than A3 if rated by Moody’s,
and not less than A- if rated by S&P; and
 
     (g) guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions effected in the ordinary course of business.
 
     “Rating” has the meaning specified in the definition of “Applicable Rate.”
 
     “Real Property” means, collectively, those parcels of land together with
the improvements now or hereafter located thereon which are owned or leased by
the Borrower or any Subsidiary of the Borrower.
 
     “Register” has the meaning specified in Section 10.06(c).
 
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.
 
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
 
     “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Committed Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.
 
20
 

--------------------------------------------------------------------------------

 

     “Required Lenders” means, as of any date of determination, at least two
Lenders having more than 50% of the Aggregate Commitments or, if the commitment
of each Lender to make Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, at least two
Lenders holding in the aggregate more than 50% of the Total Outstandings (with
the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition); provided that the Commitment of,
and the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.
 
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
and solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
 
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of the Borrower or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to the Borrower’s stockholders, partners
or members (or the equivalent Person thereof).
 
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.
 
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
     “Significant Subsidiary” means any Domestic Subsidiary or Foreign
Subsidiary of the Borrower, including a subsidiary of such Subsidiary, which
meets any of the following conditions:
 
     (a) The Borrower’s and its other Subsidiaries’ investments in and advances
to the Subsidiary exceed 10 percent of the Borrower’s Consolidated total assets
as of the end of the most recently completed fiscal year; or
 
     (b) The Borrower’s and its other Subsidiaries’ proportionate share of the
total assets (after intercompany eliminations) of the Subsidiary exceeds 10
percent of the Borrower’s Consolidated total assets as of the end of the most
recently completed fiscal year; or
 
21
 

--------------------------------------------------------------------------------

 

     (c) The Borrower’s and its other Subsidiaries’ income (or right to income)
resulting from the income from continuing operations of such Subsidiary before
income taxes, extraordinary items and cumulative effect of any change in
accounting principle of the Subsidiary exceeds 10 percent of such income of the
Borrower on a Consolidated basis for the most recently completed fiscal year;
 
provided, however, that the foregoing shall be computed in accordance with the
guidance provided by the definition of “Significant Subsidiary” under Regulation
S-X promulgated under the Securities Exchange Act of 1934, as amended.
 
     “Stockholders’ Equity” means, as of any date of determination, the amount
reported as “stockholders’ equity” on the Borrower’s Consolidated balance sheet
and determined in accordance with GAAP.
 
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
 
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
22
 

--------------------------------------------------------------------------------

 

     “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.
 
     “Swing Line Lender” means Bank of America in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.
 
     “Swing Line Loan” has the meaning specified in Section 2.05(a).
 
     “Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant
to Section 2.05(b), which, if in writing, shall be substantially in the form of
Exhibit B.
 
     “Swing Line Sublimit” means an amount equal to the lesser of (a)
$60,000,000 and (b) the Aggregate Commitments. The amount of the Swing Line
Sublimit shall be increased pro rata in connection with any increase in the
Aggregate Commitments pursuant to Section 2.16. The Swing Line Sublimit is part
of, and not in addition to, the Aggregate Commitments.
 
     “Synthetic Lease” means any (a) synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing product or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment), and including the lease for the
distribution facility located in Perris, California regardless of how such lease
may from time to time be classified under GAAP.
 
     “Synthetic Lease Obligations” means the monetary obligations of a Person
under any Synthetic Lease.
 
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
 
     “Total Outstandings” means the aggregate Outstanding Amount of all Loans
and all L/C Obligations.
 
     “Type” means, with respect to a Committed Loan, its character as a Base
Rate Loan or a Eurodollar Rate Loan.
 
     “United States” and “U.S.” mean the United States of America.
 
     “Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).
 
     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:  
 
23
 

--------------------------------------------------------------------------------

 

     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
 
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
 
     1.03 Accounting Terms.
 
     (a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.
 
     (b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall, for the four fiscal quarters following such change, provide to
the Administrative Agent and the Lenders financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.
 
24
 

--------------------------------------------------------------------------------

 

     (c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein. Without limiting the generality of this Section
1.03, Synthetic Lease Obligations will be included in the definition of
Indebtedness and the calculation of the financial covenants set forth in Section
7.04 regardless of any changes in GAAP or FASB.
 
     1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
 
     1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
 
     1.06 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
 
ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS
 
     2.01 Committed Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
to the Borrower from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment. Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this Section
2.01, prepay under Section 2.06, and reborrow under this Section 2.01. Committed
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.
 
25
 

--------------------------------------------------------------------------------

 

     2.02 Borrowings, Conversions and Continuations of Committed Loans.
 
     (a) Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Eurodollar Rate Committed Loans
shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 1:00 p.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Committed Loans or of any conversion of Eurodollar Rate
Committed Loans to Base Rate Committed Loans, and (ii) on the requested date of
any Borrowing of Base Rate Committed Loans. Each telephonic notice by the
Borrower pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Committed Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Each Borrowing
of, conversion to or continuation of Eurodollar Rate Committed Loans shall be in
a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Except as provided in Sections 2.04(c) and 2.05(c), each Borrowing of
or conversion to Base Rate Committed Loans shall be in a principal amount of
$500,000 or a whole multiple of $500,000 in excess thereof. Each Committed Loan
Notice (whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Committed Borrowing, a conversion of Committed Loans from one Type
to the other, or a continuation of Eurodollar Rate Committed Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Committed Loans
to be borrowed, converted or continued, (iv) the Type of Committed Loans to be
borrowed or to which existing Committed Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Committed Loan in a Committed Loan Notice or
if the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Committed Loans shall be made as, or converted
to, Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Committed Loans. If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Committed Loans
in any such Committed Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.
 
     (b) Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage of
the applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection. In the case of a Committed Borrowing,
each Lender shall make the amount of its Committed Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 3:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is occurring on the Closing
Date, Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower; provided, however, that if, on the
date the Committed Loan Notice with respect to such Borrowing is given by the
Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrower as provided
above.
 
26
 

--------------------------------------------------------------------------------

 

     (c) Except as otherwise provided herein, a Eurodollar Rate Committed Loan
may be continued or converted only on the last day of an Interest Period for
such Eurodollar Rate Committed Loan. During the existence of a Default, no Loans
may be requested as, converted to or continued as Eurodollar Rate Committed
Loans without the consent of the Required Lenders.
 
     (d) The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Committed Loans upon determination of such interest rate. At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.
 
     (e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten (10) Interest Periods
in effect with respect to Committed Loans.
 
     2.03 [Intentionally omitted].
 
     2.04 Letters of Credit.
 
     (a) The Letter of Credit Commitment.
 
     (i) Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.04, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower or any of its Subsidiaries, and to amend
or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower and any drawings thereunder; provided that after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(x) the Total Outstandings shall not exceed the Aggregate Commitments, (y) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment, and (z) the Outstanding
Amount of the L/C Obligations shall not exceed the Letter of Credit Sublimit.
Each request by the Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrower’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed. All Existing Letters of Credit
shall be deemed to have been issued pursuant hereto, and from and after the
Closing Date shall be subject to and governed by the terms and conditions
hereof.
 
27
 

--------------------------------------------------------------------------------

 

     (ii) The L/C Issuer shall not issue any Letter of Credit if the expiry date
of the requested Letter of Credit would occur more than twelve months after the
date of issuance, unless the Required Lenders have approved such expiry date.
The stated expiration date of a Letter of Credit may be after the Letter of
Credit Expiration Date; provided, however, that all of the Lenders approve such
expiry date, and further provided, that for any Letter of Credit outstanding on
the Letter of Credit Expiration Date, the Borrower must, on such date, Cash
Collateralize such Letters of Credit in an amount equal to 102% of the aggregate
stated amount of all Letters of Credit outstanding on such date, and also
provided that, on the Maturity Date all unreimbursed draws under all Letters of
Credit outstanding on the Maturity Date shall be immediately due and payable.
 
     (iii) The L/C Issuer shall not be under any obligation to issue any Letter
of Credit if:
 
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing the Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
 
     (B) the issuance of the Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;
 
     (C) the Letter of Credit is to be denominated in a currency other than
Dollars; or
 
     (D) any Lender is at that time a Defaulting Lender, unless the L/C Issuer
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.18(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.
 
28
 

--------------------------------------------------------------------------------

 

     (iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.
 
     (v) The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.
 
     (vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
 
     (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
 
     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 1:00 p.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer (A)
the Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the L/C Issuer may require. Additionally, the Borrower
shall furnish to the L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may require.
 
29
 

--------------------------------------------------------------------------------

 

     (ii) Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.
 
     (iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause (ii)
or (iii) of Section 2.04(a) or otherwise), or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is seven Business
Days before the Non-Extension Notice Date (1) from the Administrative Agent that
the Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.
 
30
 

--------------------------------------------------------------------------------

 

     (iv) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”). Unless otherwise directed by the L/C Issuer, the Borrower
shall not be required to make a specific request to the L/C Issuer to permit
such reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to reinstate all or a
portion of the stated amount thereof in accordance with the provisions of such
Letter of Credit. Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits the L/C Issuer to decline to reinstate all or any
portion of the stated amount thereof after a drawing thereunder by giving notice
of such non-reinstatement within a specified number of days after such drawing
(the “Non-Reinstatement Deadline”), the L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing the L/C Issuer not to permit such reinstatement.
 
     (v) Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
 
     (c) Drawings and Reimbursements; Funding of Participations.
 
     (i) Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 1:00 p.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in Section
4.02 (other than the delivery of a Committed Loan Notice), and the Borrower’s
failure to have reimbursed the L/C Issuer on the Honor Date shall not be deemed
a breach of this Agreement provided that such Committed Borrowing of a Base Rate
Loan is deemed to be disbursed and that the making of such Loan is otherwise
permitted by this Agreement. Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.04(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
 
31
 

--------------------------------------------------------------------------------

 

     (ii) Each Lender shall upon any notice pursuant to Section 2.04(c)(i) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) for the account of the L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Applicable Percentage of the
Unreimbursed Amount not later than 3:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.04(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer.
 
     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall, upon the request
of the Required Lenders, bear interest at the Default Rate. In such event, each
Lender’s payment to the Administrative Agent for the account of the L/C Issuer
pursuant to Section 2.04(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.04.
 
     (iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to
this Section 2.04(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.
 
     (v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.04(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
 
     (vi) If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.
 
32
 

--------------------------------------------------------------------------------

 

     (d) Repayment of Participations.
 
     (i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.04(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Administrative Agent.
 
     (ii) If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.04(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.
 
     (e) Obligations Absolute. The obligation of the Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
 
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
 
     (ii) the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
 
33
 

--------------------------------------------------------------------------------

 

     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
 
     (iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
 
     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
 
     The Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
 
     (f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.04(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason, except to the extent that any
errors with respect to the foregoing are found by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the L/C Issuer.
 
34
 

--------------------------------------------------------------------------------

 

     (g) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
L/C Issuer and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.
 
     (h) Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage a Letter of Credit fee (the “Letter of Credit Fee”), (i) for each
commercial or documentary Letter of Credit equal to the Applicable Rate
applicable to documentary Letters of Credit times the daily amount available to
be drawn under such Letter of Credit, and (ii) for each standby Letter of Credit
equal to the Applicable Rate applicable to standby Letters of Credit times the
daily amount available to be drawn under such Letter of Credit, and the Letter
of Credit Fees described above shall continue to be payable with respect to any
Letters of Credit that remain outstanding after the Letter of Credit Expiration
Date; provided, however, any Letter of Credit Fees otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section 2.04 shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Applicable Percentages allocable to such Letter
of Credit pursuant to Section 2.18(a)(iv), with the balance of such fee, if any,
payable to the L/C Issuer for its own account. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.
Letter of Credit Fees shall be (i) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears. If there is any change in the Applicable Rate for
documentary Letters of Credit during any quarter, the daily amount available to
be drawn under each documentary Letter of Credit shall be computed and
multiplied by the Applicable Rate therefor separately for each period during
such quarter that such Applicable Rate was in effect. If there is any change in
the Applicable Rate for standby Letters of Credit during any quarter, the daily
amount available to be drawn under each standby Letter of Credit shall be
computed and multiplied by the Applicable Rate therefor separately for each
period during such quarter that such Applicable Rate was in effect.
 
35
 

--------------------------------------------------------------------------------

 

     (i) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee (i) with respect to each commercial or documentary Letter of Credit
as to which Bank of America is the L/C Issuer, at the rate specified in the Bank
of America Fee Letter, computed on the amount of such Letter of Credit, and
payable upon the issuance thereof, and with respect to each commercial or
documentary Letter of Credit as to which any other Lender is the L/C Issuer, at
the rate mutually agreed by the Borrower and such Lender, (ii) with respect to
any amendment of a commercial or documentary Letter of Credit increasing the
amount of such Letter of Credit, at a rate separately agreed between the
Borrower and the L/C Issuer, computed on the amount of such increase, and
payable upon the effectiveness of such amendment, and (iii) with respect to each
standby Letter of Credit as to which Bank of America is the L/C Issuer, at the
rate per annum specified in the Bank of America Fee Letter, computed on the
daily amount available to be drawn under such Letter of Credit on a quarterly
basis in arrears, and with respect to each standby Letter of Credit as to which
any other Lender is the L/C Issuer, at the rate mutually agreed by the Borrower
and such Lender. Such fronting fee shall be due and payable on the tenth
Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.06. In addition, the Borrower
shall pay directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.
 
     (j) Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
 
     2.05 Swing Line Loans.
 
     (a) The Swing Line. Subject to the terms and conditions set forth herein,
the Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.05, may in its sole discretion make loans (each such
loan, a “Swing Line Loan”) to the Borrower from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Committed Loans and L/C Obligations of the Lender acting
as Swing Line Lender, may exceed the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Total Outstandings shall not exceed the Aggregate Commitments, and (ii) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment, and provided, further,
that the Borrower shall not use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow under this Section
2.05, prepay under Section 2.06, and reborrow under this Section 2.05. Each
Swing Line Loan shall be a Base Rate Loan. Immediately upon the making of a
Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Swing Line Loan.
 
36
 

--------------------------------------------------------------------------------

 

     (b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $500,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the first proviso to the first sentence of Section
2.05(a), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower either by (i) crediting the account of the
Borrower on the books of Bank of America with the amount of such funds or (ii)
wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Swing Line Lender by the
Borrower.
 
     (c) Refinancing of Swing Line Loans.
 
     (i) The Swing Line Lender at any time in its sole discretion may request,
on behalf of the Borrower (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Lender make a Base Rate Committed
Loan in an amount equal to such Lender’s Applicable Percentage of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Aggregate Commitments
and the conditions set forth in Section 4.02. The Swing Line Lender shall
furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each Lender
shall make an amount equal to its Applicable Percentage of the amount specified
in such Committed Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 3:00 p.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.05(c)(ii), each Lender that so makes funds available shall
be deemed to have made a Base Rate Committed Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.
 
37
 

--------------------------------------------------------------------------------

 

     (ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.05(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.05(c)(i) shall be deemed payment in respect of such
participation.
 
     (iii) If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.05(c) by the time
specified in Section 2.05(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.
 
     (iv) Each Lender’s obligation to make Committed Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.05(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Committed Loans pursuant to this Section 2.05(c) is
subject to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.
 
(d) Repayment of Participations.
 
     (i) At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.
 
38
 

--------------------------------------------------------------------------------

 

     (ii) If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
 
     (e) Interest for Account of Swing Line Lender. The Swing Line Lender shall
be responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Committed Loan or risk participation
pursuant to this Section 2.05 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.
 
     (f) Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
 
     2.06 Prepayments.
 
     (a) The Borrower may, upon notice to the Administrative Agent, at any time
or from time to time voluntarily prepay Committed Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 1:00 p.m. (A) three Business Days prior
to any date of prepayment of Eurodollar Rate Committed Loans and (B) on the date
of prepayment of Base Rate Committed Loans; (ii) any prepayment of Eurodollar
Rate Committed Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof; and (iii) any prepayment of Base Rate
Committed Loans shall be in a principal amount of $500,000 or a whole multiple
of $500,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Committed Loans to be prepaid and,
if Eurodollar Rate Committed Loans are to be prepaid, the Interest Period(s) of
such Loans. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Subject to Section 2.18, each such prepayment shall be applied to
the Committed Loans of the Lenders in accordance with their respective
Applicable Percentages.
 
     (b) The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $500,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
 
39
 

--------------------------------------------------------------------------------

 

     (c) If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments then in effect, the Borrower shall immediately prepay
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess; provided, however, that the Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.06(c) unless
after the prepayment in full of the Committed Loans and Swing Line Loans the
Total Outstandings exceed the Aggregate Commitments then in effect.
 
     2.07 Termination or Reduction of Commitments. The Borrower may, upon notice
to the Administrative Agent, terminate the Aggregate Commitments, or from time
to time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 1:00 p.m.
five Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $1,000,000 or any whole
multiple of $500,000 in excess thereof, (iii) the Borrower shall not terminate
or reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, (iv) if, after giving effect to any reduction of the
Aggregate Commitments, the Swing Line Sublimit exceeds the amount of the
Aggregate Commitments, such Sublimit shall be automatically reduced by the
amount of such excess, and (v) any reduction of the Aggregate Commitments shall
automatically result in a pro rata reduction in the Letter of Credit Sublimit.
The Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitments. Any reduction of the
Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage. All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.
 
     2.08 Repayment of Loans.
 
     (a) The Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of Committed Loans outstanding on such date.
 
     (b) The Borrower shall repay each Swing Line Loan on the earlier to occur
of (i) the date ten Business Days after such Loan is made and (ii) the Maturity
Date.
 
     2.09 Interest.
 
     (a) Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Committed Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; (ii) each Base Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate applicable to
Base Rate Loans.
 
40
 

--------------------------------------------------------------------------------

 

     (b) (i) Upon the request of the Required Lenders, during the continuance of
any Event of Default arising under Section 8.01(a), or under Section 8.01(b)
with respect to Borrower’s failure to comply with its obligations under Section
7.04, the Borrower shall (x) pay interest on the principal amount of all
outstanding Loans at a fluctuating interest rate per annum at all times equal to
the Default Rate to the fullest extent permitted by applicable Laws and (y)
accrue and be obligated to pay Letter of Credit Fees at the rates specified in
the definition of “Default Rate” to the fullest extent permitted by applicable
Laws.
 
     (ii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
 
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
 
     2.10 Fees. In addition to certain fees described in subsections (h) and (i)
of Section 2.04:
 
     (a) Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Rate applicable to Commitment Fees times
the actual daily amount by which the Aggregate Commitments exceed the sum of (i)
the Outstanding Amount of Committed Loans and (ii) the Outstanding Amount of L/C
Obligations, subject to adjustment as provided in Section 2.18. The commitment
fee shall accrue at all times during the Availability Period, including at any
time during which one or more of the conditions in Article IV is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the last day of the Availability Period.
The commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.
 
     (b) Other Fees. (i) The Borrower shall pay to the Joint Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.
 
     (ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
 
41
 

--------------------------------------------------------------------------------

 

     2.11 Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.
 
     (a) All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.13(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
 
     (b) If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Adjusted Interest Coverage Ratio
as calculated by the Borrower as of any applicable date was inaccurate and (ii)
a proper calculation of the Consolidated Adjusted Interest Coverage Ratio would
have resulted in higher pricing for such period, the Borrower shall immediately
and retroactively be obligated to pay to the Administrative Agent for the
account of the applicable Lenders or the L/C Issuer, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent, any Lender or the L/C Issuer), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. This paragraph shall not limit the rights of the Administrative Agent,
any Lender or the L/C Issuer, as the case may be, under Section 2.04(c)(iii),
2.04(h) or 2.09(b) or under Article VIII. The Borrower’s obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.
 
     2.12 Evidence of Debt.
 
     (a) The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.
 
42
 

--------------------------------------------------------------------------------

 

     (b) In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
 
     2.13 Payments Generally; Administrative Agent’s Clawback.
 
     (a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
 
     (b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Committed Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Committed Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Committed Loan included in such Committed
Borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
 
43
 

--------------------------------------------------------------------------------

 

     (ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
 
     A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
 
     (c) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.
 
     (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Committed Loans, to fund participations in Letters of Credit
and Swing Line Loans and to make payments pursuant to Section 10.04(c) are
several and not joint. The failure of any Lender to make any Committed Loan, to
fund any such participation or to make any payment under Section 10.04(c) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Committed Loan, to purchase its
participation or to make its payment under Section 10.04(c).
 
     (e) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
 
44
 

--------------------------------------------------------------------------------

 

     2.14 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:
 
     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
 
     (ii) the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.17, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this Section
shall apply).
 
     Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
 
     2.15 [Intentionally omitted].
 
     2.16 Increase in Commitments.
 
     (a) Request for Increase. Provided there exists no Default or Event of
Default, upon notice to the Administrative Agent (which shall promptly notify
the Lenders), the Borrower may from time to time, request an increase in the
Aggregate Commitments by an amount (for all such requests) not exceeding
$200,000,000; provided that the Borrower may make a maximum of three such
requests. At the time of sending such notice, the Borrower (in consultation with
the Administrative Agent) shall specify the time period within which each Lender
is requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Lenders).
 
45
 

--------------------------------------------------------------------------------

 

     (b) Lender Elections to Increase. Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Applicable Percentage of such requested increase. Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment.
 
     (c) Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent, the
L/C Issuer and the Swing Line Lender (which approvals shall not be unreasonably
withheld), the Borrower may also invite additional Eligible Assignees to become
Lenders pursuant to a joinder agreement in form and substance satisfactory to
the Administrative Agent and its counsel.
 
     (d) Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final allocation of such increase and
the Increase Effective Date.
 
     (e) Conditions to Effectiveness of Increase. As a condition precedent to
such increase, the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (x) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (y) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.16, the representations and
warranties contained in subsections (a) and (b) of Section 5.07 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, and (B) no Default or Event of Default
exists. The Borrower shall prepay any Committed Loans outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Committed Loans
ratable with any revised Applicable Percentages arising from any nonratable
increase in the Commitments under this Section.
 
     (f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.14 or 10.01 to the contrary.
 
46
 

--------------------------------------------------------------------------------

 

     2.17 Cash Collateral.
 
     (a) Certain Credit Support Events. Upon the request of the Administrative
Agent or the L/C Issuer (i) if the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent, the L/C Issuer or the Swing Line
Lender, the Borrower shall deliver to the Administrative Agent Cash Collateral
in an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.18(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
 
     (b) Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. The Borrower,
and to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.17(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.
 
     (c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.17 or Sections
2.04, 2.05, 2.06, 2.18 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.
 
     (d) Release. Cash Collateral (or the appropriate portion thereof) provided
to reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.17 may be
otherwise applied in accordance with Section 8.03), and (y) the Person providing
Cash Collateral and the L/C Issuer or Swing Line Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.
 
47
 

--------------------------------------------------------------------------------

 

     2.18 Defaulting Lenders.
 
     (a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
 
     (i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
 
     (ii) Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer or
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by the L/C Issuer or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.18(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
 
48
 

--------------------------------------------------------------------------------

 

     (iii) Certain Fees. That Defaulting Lender (A) shall not be entitled to
receive any commitment fee pursuant to Section 2.10(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (B) shall be limited in its right to receive Letter
of Credit Fees as provided in Section 2.04(h).
 
     (iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swing Line Loans
pursuant to Sections 2.04 and 2.05, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (ii) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans shall not exceed the positive difference,
if any, of (1) the Commitment of that non-Defaulting Lender minus (2) the
aggregate Outstanding Amount of the Committed Loans of that Lender.
 
     (b) Defaulting Lender Cure. If the Borrower, the Administrative Agent,
Swing Line Lender and the L/C Issuer agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Committed Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.18(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
 
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
 
     3.01 Taxes.
 
     (a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require the Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
 
49
 

--------------------------------------------------------------------------------

 

     (ii) If the Borrower or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Borrower shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.
 
     (b) Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.
 
     (c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent, each Lender and the L/C Issuer, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Borrower or the Administrative Agent or paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority; provided
however, that the Borrower shall not be obligated to make payment to the
Administrative Agent, any Lender or L/C Issuer (as the case may be) pursuant to
this Section 3.01 in respect of penalties, interest and other similar
liabilities attributable to any Indemnified Taxes or Other Taxes, if (i) written
demand therefor has not been made by such Administrative Agent, Lender or L/C
Issuer within 180 days from the date on which such Administrative Agent, Lender
or L/C Issuer received written notice of the imposition of Indemnified Taxes or
Other Taxes by the relevant taxing or Governmental Authority, but only to the
extent such penalties, interest and other similar liabilities are attributable
to such failure or delay by the Administrative Agent, Lender or L/C Issuer in
making such written demand, or (ii) such penalties, interest and other similar
liabilities are attributable to the gross negligence or willful misconduct of
the Administrative Agent, Lender or L/C Issuer or their Affiliates. The Borrower
shall also, and does hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender or the L/C Issuer (that is not the Administrative Agent or an
Affiliate of the Administrative Agent) for any reason fails to pay indefeasibly
to the Administrative Agent as required by clause (ii) of this subsection. A
certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.
 
50
 

--------------------------------------------------------------------------------

 

     (ii) Without limiting the provisions of subsection (a) or (b) above, each
Lender and the L/C Issuer shall, and does hereby, indemnify the Borrower and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Borrower or the Administrative
Agent) incurred by or asserted against the Borrower or the Administrative Agent
by any Governmental Authority as a result of the failure by such Lender or the
L/C Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or the L/C Issuer, as the case may be, to the Borrower or the
Administrative Agent pursuant to subsection (e). Each Lender and the L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause (ii)
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender or the L/C Issuer,
the termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all other Obligations.
 
     (d) Evidence of Payments. Upon request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, the Borrower shall make reasonable efforts to obtain and
deliver to the Administrative Agent or the Administrative Agent shall make
reasonable efforts to obtain and deliver to the Borrower, as the case may be,
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by Laws to
report such payment or other evidence of such payment reasonably satisfactory to
the Borrower or the Administrative Agent, as the case may be.
 
     (e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to
the Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction, and (D)
whether or not any Lender is subject to information reporting requirements.
 
51
 

--------------------------------------------------------------------------------

 

     (ii) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,
 
     (A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter as prescribed by
applicable law or upon the request of the Borrower or the Administrative Agent)
executed originals of Internal Revenue Service Form W-9 (or any successor form)
or such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and
 
     (B) each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter as
prescribed by applicable law or upon the request of the Borrower or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:
 
     (I) executed originals of Internal Revenue Service Form W-8BEN (or any
successor form) claiming eligibility for benefits of an income tax treaty to
which the United States is a party,
 
     (II) executed originals of Internal Revenue Service Form W-8ECI (or any
successor form),
 
     (III) executed originals of Internal Revenue Service Form W-8IMY (or any
successor form) and all required supporting documentation,
 
     (IV) in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y)
executed originals of Internal Revenue Service Form W-8BEN (or any successor
form), or
 
     (V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding Tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
 
52
 

--------------------------------------------------------------------------------

 

     (iii) Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.
 
     (iv) In addition, each Foreign Lender agrees to comply with the
requirements of Sections 1471 through 1474 of the Code (and any official
pronouncements thereunder) to the extent necessary to avoid the imposition of
any withholding tax on amounts payable pursuant to this Agreement under such
Sections of the Code.
 
     (v) Notwithstanding anything to the contrary in this Agreement, a
Participant shall not be entitled to the benefits of this Section 3.01 unless
the Borrower is notified of the participation sold to such Participant (at such
time as the Participant seeks the benefits of this Section 3.01) and such
Participant agrees, for the benefit of the Borrower, to comply with this Section
3.01(e) as though it were a Lender.
 
     (f) Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund or credit of any Taxes or Other
Taxes (each, a “Tax Benefit”) as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
Tax Benefit (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section with respect to the Taxes or
Other Taxes giving rise to such Tax Benefit), net of all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, such
Lender or the L/C Issuer, as the case may be, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent, such Lender or the L/C Issuer, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or the
L/C Issuer in the event the Administrative Agent, such Lender or the L/C Issuer
within a reasonable time after receipt of written notice that the Administrative
Agent, such Lender or the L/C Issuer is required to repay such Tax Benefit to
such Governmental Authority. This subsection shall not be construed to require
the Administrative Agent, any Lender or the L/C Issuer to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
 
53
 

--------------------------------------------------------------------------------

 

     (g) Tax Contests. If the Borrower determines in good faith that a
reasonable basis exists for contesting Taxes or Other Taxes with respect to
which the Borrower has paid an additional or indemnification amount under this
Section 3.01 that, on advice of counsel, the Borrower reasonably believes were
not correctly or legally asserted by the relevant Government Authority, the
Administrative Agent, the applicable Lender or the L/C Issuer, as the case may
be, shall use reasonable efforts to cooperate with the Borrower at the
Borrower’s expense if requested by the Borrower with a view to obtaining a
refund, credit or benefit in respect of any Tax or Other Taxes to which the
Borrower has paid any amounts pursuant to Section 3.01; provided, however, that
in so cooperating, no Lender shall be required to expend material amounts of
administrative time nor shall it be required to make available its tax returns
or any other information relating to its taxes that it deems confidential.
 
     3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Committed Loans to Eurodollar Rate
Committed Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.
 
     3.03 Inability to Determine Rates. If the Required Lenders determine that
for any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Committed
Loan or in connection with an existing or proposed Base Rate Loan, or (c) the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Committed Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended, and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Committed Loans or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.
 
54
 

--------------------------------------------------------------------------------

 

     3.04 Increased Costs; Reserves on Eurodollar Rate Loans.
 
     (a) Increased Costs Generally. If any Change in Law shall:
 
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;
 
     (ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or
 
     (iii) impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.
 
     (b) Capital Requirements. If any Lender or the L/C Issuer determines that
any Change in Law affecting such Lender or the L/C Issuer or any Lending Office
of such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.
 
55
 

--------------------------------------------------------------------------------

 

     (c) Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth in reasonable detail the calculation of the amount or
amounts necessary to compensate such Lender or the L/C Issuer or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest error.
The Borrower shall pay such Lender or the L/C Issuer, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.
 
     (d) Delay in Requests. Failure or delay on the part of any Lender or the
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
 
     (e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 10 days from receipt of
such notice.
 
     3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
 
     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
 
56
 

--------------------------------------------------------------------------------

 

     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
 
     (c) any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;
 
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Committed Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Committed Loan was in fact so funded.
 
A certificate of any Lender setting forth in reasonable detail any amount or
amounts that such Lender is entitled to receive pursuant to this Section 3.05
shall be delivered to the Borrower (with a copy to the Administrative Agent) and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within five Business Days after
receipt thereof.
 
     3.06 Mitigation Obligations; Replacement of Lenders.
 
     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.
 
     (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04 or gives a notice under Section 3.02, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, the Borrower
may replace such Lender in accordance with Section 10.13.
 
57
 

--------------------------------------------------------------------------------

 

     3.07 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
 
ARTICLE IV. CONDITIONS PRECEDENT TO CLOSING DATE AND CREDIT EXTENSIONS
 
     4.01 Conditions of Initial Credit Extension. The occurrence of the Closing
Date is subject to satisfaction of the following conditions precedent (except to
the extent waived pursuant to Section 10.01):
 
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or electronic transmissions (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance satisfactory to the Administrative Agent and each
of the Lenders:
 
     (i) executed counterparts of this Agreement and the Guaranty, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Borrower;
 
     (ii) a Note executed by the Borrower in favor of each Lender requesting a
Note;
 
     (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;
 
     (iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Borrower and each other Loan Party is validly existing, in
good standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;
 
     (v) a favorable opinion of (i) Latham & Watkins LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit G, and (ii) local counsel for Ross Dress For Less,
Inc. as to due authorization, execution and delivery of the Guaranty;
 
     (vi) a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;
 
58
 

--------------------------------------------------------------------------------

 

     (vii) a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;
 
     (viii) evidence that all insurance required to be maintained pursuant to
the Loan Documents has been obtained and is in effect;
 
     (ix) such other assurances, certificates, documents, consents or opinions
as the Administrative Agent, the L/C Issuer, the Swing Line Lender or the
Required Lenders reasonably may require.
 
     (b) Any fees required to be paid on or before the Closing Date shall have
been paid.
 
     (c) Unless waived by the Administrative Agent, the Borrower shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).
 
     (d) All Obligations under (and as defined in) the Existing Credit Agreement
shall have been paid in full (other than inchoate contingent obligations not
then due or payable) and all commitments thereunder shall have been terminated.
 
     (e) The Closing Date shall have occurred on or before March 15, 2011.
 
     Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter received by it (or deemed to be received by such
Lender by having been posted on IntraLinks) required thereunder to be consented
to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.
 
     4.02 Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurodollar Rate Committed Loans) is subject to the following
conditions precedent:
 
59
 

--------------------------------------------------------------------------------

 

     (a) The representations and warranties of the Borrower and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects (or, if such
representation or warranty is by its terms qualified by concepts of materiality,
such representation or warranty shall be true and correct in all respects) on
and as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.07 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.
 
     (b) No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
 
     (c) The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
 
     Each Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type or a
continuation of Eurodollar Rate Committed Loans) submitted by the Borrower shall
be deemed to be a representation and warranty that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.
 
ARTICLE V. REPRESENTATIONS AND WARRANTIES
 
     The Borrower represents and warrants to the Administrative Agent and the
Lenders that:
 
     5.01 Existence, Qualification and Power. Each Loan Party (a) is duly
incorporated, organized or formed, validly existing and, as applicable, in good
standing under the Laws of the jurisdiction of its incorporation or other
formation, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and in good standing as a foreign corporation, foreign limited
liability company, foreign limited partnership or other entity and is duly
authorized to do business in or licensed under the Laws of each jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business requires such qualification or license; except in each case referred to
in clause (b)(i) or (c), to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect.
 
     5.02 Authorization; No Contravention. The execution, delivery and
performance of each of the Loan Documents to which the Borrower or any other
Loan Party is or is to become a party and the transactions contemplated hereby
and thereby are within the power and authority of the Borrower and each such
Loan Party and have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) require any consent or
approval of any creditors, trustees for creditors, shareholders or Subsidiaries
(other than any such consent that has been obtained prior to the Closing Date
and delivered to the Administrative Agent), (b) contravene any provisions of the
Organizational Documents of the Borrower or such Loan Party, (c) violate any Law
applicable to the Borrower or such Loan Party, (d) contravene any provision of,
or constitute an event of default or event that, but for the requirement that
time elapse or notice be given, or both, would constitute an event of default
under, any other agreement, instrument, order or undertaking binding on the
Borrower or any Loan Party, (e) result in the creation of any Lien (other than
Liens permitted by Section 7.02)) or (f) conflict with or result in any breach
or contravention of any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which the Borrower or such Loan Party or any
of their property is subject.
 
60
 

--------------------------------------------------------------------------------

 

     5.03 Valid Obligations; Binding Effect. Each of the Loan Documents to which
any Loan Party is or is to become a party and all of their respective terms and
provisions are, and when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is party thereto and, when so delivered, will
constitute legal, valid and binding obligations of each such Loan Party,
enforceable against each Loan Party that is party thereto in accordance with its
terms, except as limited by bankruptcy, insolvency, reorganization, moratorium
or other laws affecting the enforcement of creditors’ rights generally, and
except as the remedy of specific performance or of injunctive relief is subject
to the discretion of the court before which any proceeding therefor may be
brought.
 
     5.04 Governmental Authorization; Other Consents. The execution, delivery
and performance of each of the Loan Documents to which the Borrower or any Loan
Party is or is to become a party and the transactions contemplated herein and
therein do not require any approval or consent of, or filing or registration
with, any Governmental Authority or other Person other than the SEC.
 
     5.05 Ownership of Property; Liens. Each of the Borrower and each other Loan
Party has good and marketable title to all of the properties, assets and rights
of every name and nature now purported to be owned by it, including, without
limitation, such properties, assets and rights as are reflected in the Audited
Financial Statements (except such properties, assets or rights as have been
disposed of in the ordinary course of business since the date thereof), free
from all Liens except Permitted Liens, and, except as so disclosed, free from
all defects of title as would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The rights, properties and other
assets presently owned, leased or licensed by the Borrower and each other Loan
Party include all rights, properties and other assets necessary to permit the
Borrower and such Loan Party to conduct its businesses in all material respects
in the same manner as its businesses have been conducted prior to the date
hereof.
 
     5.06 Intellectual Property; Licenses, Etc. Except as set forth on Schedule
5.06, the Borrower and its Subsidiaries possess, license or otherwise have
rights in or to all franchises, patents, copyrights, trademarks, tradenames,
service marks, licenses and permits material to the conduct of their business as
substantially now conducted without known conflict with any rights of others
and, in each case, free of any Lien that is not a Permitted Lien. Except as
disclosed in Schedule 5.06, no claim or litigation regarding any of the
foregoing is pending or, to the best knowledge of the Borrower, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.
 
61
 

--------------------------------------------------------------------------------

 

     5.07 Financial Statements; No Material Adverse Effect.
 
     (a) The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.
 
     (b) The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated October 30, 2010 and the related consolidated statements of
income or operations, stockholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Borrower
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.
 
     (c) Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
 
     5.08 Defaults. As of the date of this Agreement and immediately prior
thereto, no Default or Event of Default exists, or would result from the
consummation of the transactions contemplated by this Agreement or any other
Loan Document. Neither any Loan Party nor any Subsidiary thereof is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
     5.09 Taxes. Each of the Borrower and each of its Subsidiaries has filed all
material Federal, state and other tax returns and reports required to be filed,
and has paid all material Federal, state and other Taxes levied or imposed upon
them or their properties, income or assets otherwise due and payable, except
those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP. There is no proposed tax assessment against the Borrower
or any Subsidiary that would, if made, have a Material Adverse Effect. Neither
any Loan Party nor any Subsidiary thereof is party to any material tax sharing
agreement.
 
     5.10 Litigation. There is no litigation, arbitration, claim, proceeding or
investigation pending or, to the Borrower’s knowledge, threatened against the
Borrower or any Subsidiary (a) that, except as disclosed in Schedule 5.10, would
reasonably be expected to have a Material Adverse Effect, whether through a
judgment not fully covered by insurance, forfeiture of property, or otherwise,
or (b) that purports to affect or pertains to this Agreement or any other Loan
Document, or any of the transactions contemplated hereby.
 
62
 

--------------------------------------------------------------------------------

 

     5.11 Subsidiaries. As of the date of this Agreement, the Borrower has no
direct or indirect Significant Subsidiaries except as disclosed on Schedule 5.11
hereto.
 
     5.12 Margin Regulations; Investment Company Act.
 
     (a) The Borrower is not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB) other than stock in
the Borrower, or extending credit for the purpose of purchasing or carrying
margin stock. Less than 25% of the Borrower’s total assets consist of margin
stock.
 
     (b) None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940, as amended.
 
     5.13 ERISA Compliance. The Borrower, each Significant Subsidiary and ERISA
Affiliate have materially fulfilled their obligations under the minimum funding
standards of ERISA and the Code with respect to each Plan, if applicable, and
are in compliance in all material respects with the applicable provisions of
ERISA and the Code, and have not incurred any material liability to the PBGC or
a Plan under Title IV of ERISA; and no Prohibited Transaction or Reportable
Event has occurred that would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
     5.14 Environmental Compliance. Except as specifically disclosed in Schedule
5.14 hereto, there are no violations by the Borrower or any Subsidiary of any
Environmental Law and no Environmental Claims that would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
     5.15 Disclosure. No report, financial statement, certificate or other
information prepared and furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.
 
     5.16 Compliance with Laws. The Borrower and each Subsidiary is in
compliance with all requirements of all applicable Laws, and all applicable
restrictions imposed by, all Governmental Authorities, in respect of the conduct
of its business and the ownership of its property, except for such
non-compliances as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.
 
     5.17 Labor Relations. Neither the Borrower nor any Subsidiary is engaged in
any unfair labor practice in violation of any applicable Law or order of any
Governmental Authority. There is (i) no unfair labor practice complaint pending
or, to the Borrower’s knowledge, threatened against the Borrower or any
Subsidiary before the National Labor Relations Board, and no grievance or
arbitration proceeding arising out of or under any collective bargaining
agreement is so pending against the Borrower or any Subsidiary or, to the
knowledge of the Borrower, threatened against any of them, and (ii) no labor
dispute, slowdown or stoppage pending against the Borrower or any Subsidiary or,
to the knowledge of the Borrower, threatened against the Borrower or any
Subsidiary, that in the case of clauses (i) and (ii), would reasonably be
expected to have a Material Adverse Effect. To the knowledge of the Borrower, no
union representation question exists with respect to the employees of the
Borrower or any Subsidiary and no union organizing activities are taking place.
 
63
 

--------------------------------------------------------------------------------

 

     5.18 Certain Transactions. Except as set forth on Schedule 5.18, none of
the officers, partners, directors, or employees of any member of the Borrower or
any Subsidiary is presently a party to any transaction with the Borrower or any
other Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
partner, director or such employee or, to the knowledge of the Borrower, any
corporation, partnership, trust or other entity in which any officer, partner,
director, or any such employee or natural person related to such officer,
partner, director or employee or other Person in which such officer, partner,
director or employee has a direct or indirect beneficial interest, has a
substantial direct or indirect beneficial interest or is an officer, director,
trustee or partner.
 
     5.19 Restrictions on the Borrower and Subsidiaries. Neither the Borrower
nor any Subsidiary is a party to or bound by any contract, agreement or
instrument, or subject to any charter or other corporate restriction, that is
likely to cause a Material Adverse Effect.
 
     5.20 Insurance. The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts (after giving effect to any self-insurance
compatible with the following standards), with such deductibles and covering
such risks as the officers of the Borrower in the exercise of their reasonable
judgment deem to be adequate.
 
ARTICLE VI. AFFIRMATIVE COVENANTS
 
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied (other than any
unasserted contingent obligations), or any Letter of Credit shall remain
outstanding, the Borrower shall, and shall (except in the case of the covenants
set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary to:
 
     6.01 Financial Statements. Deliver to the Administrative Agent:
 
     (a) as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower, a Consolidated balance sheet as of the end of,
and a related Consolidated statement of income, Consolidated statement of
stockholders’ equity and consolidated statement of cash flows for, such year,
prepared in accordance with GAAP and audited and certified without qualification
by Deloitte LLP or another “Big Four” accounting firm, which audited financial
statements shall, in form and detail, be consistent with the Audited Financial
Statements; and
 
64
 

--------------------------------------------------------------------------------

 

     (b) as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, (i)
a Consolidated balance sheet as of the end of, and a related Consolidated
statement of income, Consolidated statement of stockholders’ equity and
consolidated statement of cash flows for, the fiscal quarter then ended,
prepared in accordance with GAAP (without footnotes) and certified by the chief
financial officer or treasurer of the Borrower, but subject, however, to normal,
recurring year-end adjustments, and which financial statements shall, in form
and detail, be consistent with the unaudited financial statements dated October
30, 2010;
 
As to any information contained in materials furnished pursuant to Section
6.02(b), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
 
     6.02 Certificates; Other Information. Deliver to the Administrative Agent:
 
     (a) concurrently with the delivery of each financial statement pursuant to
subsections (a) and (b) of Section 6.01, a report in substantially the form of
Exhibit D hereto signed on behalf of the Borrower by the chief financial officer
or treasurer of the Borrower, and including, without limitation, computations in
reasonable detail evidencing compliance for such fiscal year and quarter with
the covenants contained in Section 7.04 hereof;
 
     (b) as soon as available, (i) copies of the Borrower’s filed Securities and
Exchange Commission Forms 10-K and 10-Q, (ii) copies of all financial
statements, proxy material, and reports as the Borrower shall send to its
stockholders, (iii) copies of all other filings the Borrower makes with the
Securities and Exchange Commission, (iv) a copy of any opinion required by
applicable Law or otherwise delivered, by the independent accounting firm
providing the certifications referenced in Section 6.01(a), to the Board of
Directors of the Borrower assessing the Borrower’s internal controls over
financial reporting in accordance with Item 308 of SEC Regulations S-K, PCAOB
Auditing Standard No. 5 and Section 404 of the Sarbanes-Oxley Act of 2002, and
(v) notice of any amendment to the charter or by-laws of the Borrower or any
Significant Subsidiary; and
 
     (c) from time to time, with reasonable promptness, and in form and detail
satisfactory to the Administrative Agent and the Required Lenders, such other
financial data and other information or documents (financial or non-financial)
about the Borrower and each Subsidiary (including accountants’ management
letters and annual budgets) as the Administrative Agent may reasonably request.
 
     Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) shall be deemed to have been delivered on the date
(i) on which the Borrower posts such documents, or provides a link thereto on
the Borrower’s website on the Internet at the website address listed on Schedule
10.02; or (ii) on which such documents are posted on the Borrower’s behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that the Borrower shall
deliver paper copies of such documents to the Administrative Agent or any Lender
upon its request to the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Borrower
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
 
65
 

--------------------------------------------------------------------------------

 

      The Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Joint Arrangers will make available to the Lenders and the L/C Issuer
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Subsidiaries, or the respective securities of any of the foregoing, and who may
be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Borrower hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Joint Arrangers, the L/C Issuer and the Lenders to
treat such Borrower Materials as not containing any material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Joint
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.” Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC.”
 
      6.03 Notices. Promptly notify the Administrative Agent and each Lender:
 
      (a) immediately upon becoming aware of the existence of any condition or
event (i) that constitutes a Default or Event of Default, written notice thereof
specifying the nature and duration thereof and the action being or proposed to
be taken with respect thereto, or (ii) affecting the Borrower or any Subsidiary
which could reasonably be expected to have a Material Adverse Effect, written
notice thereof specifying the nature thereof and the action being or proposed to
be taken with respect thereto; and (iii) immediately upon receipt thereof,
copies of any notice (whether formal or informal) of any cancellation or
termination in any insurance maintained by any Loan Party;
 
      (b) if and when the Borrower or any Subsidiary gives or is required to
give notice to the PBGC of any Reportable Event that might constitute grounds
for a termination of such Plan under Title IV of ERISA, or knows that any ERISA
Affiliate has given or is required to give notice of any such Reportable Event,
a copy of the notice of such Reportable Event given or required to be given to
the PBGC or, if such notice is not given to the PBGC, a description of the
content of the notice that would be required to be given;
 
66
 

--------------------------------------------------------------------------------

 

      (c) promptly upon becoming aware of any litigation or any investigative
proceedings by any Person, including, without limitation, any Governmental
Authority, commenced or threatened against the Borrower or any Subsidiary of
which it has notice, or of a material change in any such existing litigation or
proceedings, the outcome of which could reasonably be expected to have a
Material Adverse Effect, notice thereof and a statement of the nature and status
of such litigation or proceedings;
 
      (d) promptly upon becoming aware of (i) any investigative proceedings by a
Governmental Authority commenced or threatened against the Borrower or any
Significant Subsidiary regarding any Environmental Claim, (ii) any spill,
release, discharge or disposal of any Hazardous Material on any Real Property
owned or leased by the Borrower or any Subsidiary, or (iii) any violation of any
Environmental Law by the Borrower or any Subsidiary that (with respect to any of
the foregoing) could reasonably be expected to have a Material Adverse Effect,
written notice thereof, copies of all correspondence, reports and other
materials furnished to or prepared by the Borrower or any Subsidiary (or its
representatives) in connection therewith and the action being or proposed to be
taken with respect thereto;
 
      (e) of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary, including any determination by the
Borrower referred to in Section 2.11(b);
 
      (f) immediately (i) upon the Borrower’s determination at any time of the
occurrence or existence of any Internal Control Event, or (ii) upon the
Borrower’s obtaining knowledge of the determination by the independent
accounting firm providing the certification referenced in Section 6.01(a) (in
connection with its preparation of such certification), of the occurrence or
existence of any Internal Control Event; and
 
      (g) of any announcement by S&P of any change or possible change in a
Rating.
 
      Each notice pursuant to this Section 6.03 (other than Section 6.03(g))
shall be accompanied by a statement of a Responsible Officer of the Borrower
setting forth details of the occurrence referred to therein and stating what
action the Borrower has taken and proposes to take with respect thereto. Each
notice pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
 
      6.04 Conduct of Business; Compliance with Law.
 
      (a) Duly observe and comply in all material respects with the requirements
of all applicable Laws and all orders, writs, injunctions and decrees applicable
to it or to its business or property, and all requirements of any Governmental
Authorities relative to its corporate existence, rights and franchises, to the
conduct of its business and to its property and assets (including without
limitation all Environmental Laws and ERISA), and with the material provisions
of all material Leases and all other material contracts and agreements, and
maintain and keep in full force and effect all licenses and permits necessary in
any material respect to the proper conduct of its business, except, with respect
to the foregoing, in such instances where such requirement of Law or order,
writ, injunction or decree is being contested in good faith by appropriate
proceedings diligently conducted or the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect;
 
67
 

--------------------------------------------------------------------------------

 

      (b) subject to Section 7.03(b), maintain its corporate existence (except
that immaterial Subsidiaries may be dissolved so long as any remaining assets
are transferred to another Subsidiary); and
 
      (c) remain engaged in substantially the same lines of business as those in
which it is now engaged, except that the Borrower or any Subsidiary may withdraw
from any business activity which its Board of Directors reasonably deems
unprofitable or unsound, provided that promptly after such withdrawal, the
Borrower shall provide the Administrative Agent with written notice thereof.
 
      6.05 Maintenance of Properties. (a) Maintain its properties in good
repair, working order and condition (normal wear and tear excepted) as required
for the normal conduct of its business, and from time to time the Borrower will
make or cause to be made, and cause each Subsidiary to make or cause to be made,
all necessary and proper repairs, renewals, replacements, additions and
improvements thereto so that the Borrower and its Subsidiaries may conduct their
business substantially as conducted on the Closing Date, and shall maintain or
cause to be maintained all material Leases as may be required for the conduct of
the Borrower’s and each Subsidiary’s business.
 
      6.06 Insurance. Maintain liability and casualty insurance with financially
sound and reputable insurers in such amounts as the officers of the Borrower and
such Subsidiary in the exercise of their reasonable judgment deem to be
adequate.
 
      6.07 Payment of Taxes. Pay or cause to be paid as the same shall become
due and payable all material taxes, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by appropriate proceedings diligently conducted and adequate
reserves in accordance with GAAP are being maintained by the Borrower or such
Subsidiary.
 
      6.08 Inspection Rights. Permit the Lenders, through the Administrative
Agent or the Administrative Agent’s designee, at such reasonable times during
normal business hours, upon reasonable advance notice to such Person, to visit
and inspect the properties and books and records of the Borrower and its
Subsidiaries, provided that (i) when an Event of Default has occurred and is
continuing the Administrative Agent or any Lender (through the Administrative
Agent’s designee or such Lender’s other designee) may do any of the foregoing at
any time during normal business hours and with reasonable advance notice, (ii)
except during the existence of an Event of Default, any such inspections shall
be made no more frequently than once per year, and (iii) unless the
Administrative Agent believes that a Default or Event of Default is reasonably
likely to occur based upon information obtained by or provided to the
Administrative Agent, if no Default or Event of Default exists at the time of
any such inspection, any such inspection shall be at the expense of the Lenders.
 
68
 

--------------------------------------------------------------------------------

 

     6.09 Maintenance of Books and Records. Keep adequate books and records of
account, in which true and complete entries will be made reflecting all of its
business and financial transactions, and such entries will be made in accordance
with GAAP and applicable Law.
 
     6.10 Use of Proceeds. Use the proceeds of Credit Extensions solely to fund
capital expenditures, to fund repurchases of the Borrower’s stock (such stock to
be retired upon its repurchase), to provide working capital for the Borrower and
its Subsidiaries, and for general corporate purposes for the Borrower and its
Subsidiaries. No portion of any Credit Extension shall be used in contravention
of any Law and, without limiting the foregoing, no portion of any Credit
Extension shall be used for the purpose of purchasing or carrying any “margin
security” or “margin stock” (other than stock of the Borrower) as such terms are
used in Regulations U or X of the Board of Governors of the Federal Reserve
System.
 
     6.11 Pension Plans. With respect to any Plan, cause itself, each
Significant Subsidiary and each ERISA Affiliate to, (a) fund each Plan as
required by the provisions of Section 412 of the Code; (b) cause each Plan to
pay all benefits when due; and (c) furnish the Administrative Agent (i) promptly
with a copy of any notice of each Plan’s termination sent to the PBGC and (ii)
no later than the date of submission to the Department of Labor or to the IRS,
as the case may be, a copy of any request for a material waiver from the funding
standards or extension of the amortization periods required by Section 412 of
the Code.
 
     6.12 Fiscal Year. The Borrower and each Subsidiary shall have a fiscal year
running concurrently with the National Retail Federation calendar and shall
notify the Administrative Agent of any change in such fiscal year (whereupon,
notwithstanding the provisions of Section 10.01, the Administrative Agent and
the Required Lenders shall have the right to modify the timing of the financial
covenants hereunder accordingly in order to correspond to any such change in
fiscal year).
 
     6.13 Additional Guarantors. Notify the Administrative Agent at the time
that any Person becomes a Significant Subsidiary, and promptly thereafter (and
in any event within 30 days), cause each Significant Subsidiary (other than an
Excluded Foreign Subsidiary) to (a) become a Guarantor by executing and
delivering to the Administrative Agent a counterpart of the Guaranty or such
other document as the Administrative Agent shall deem appropriate for such
purpose, and (b) deliver to the Administrative Agent documents of the types
referred to in clauses (iii) and (iv) of Section 4.01(a) and favorable opinions
of counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clause (a)), all in form, content and scope reasonably satisfactory to the
Administrative Agent; provided, however, that in the event that the Borrower
forms or acquires a Foreign Subsidiary that qualifies as a Significant
Subsidiary, the Borrower shall have ninety (90) days thereafter to determine
whether, in the good faith, reasonable judgment of the Borrower, such Subsidiary
is an Excluded Foreign Subsidiary.
 
69
 

--------------------------------------------------------------------------------

 

     6.14 Further Assurances. At any time and from time to time the Borrower
shall, and shall cause each Subsidiary to, execute and deliver such further
instruments and take such further action as may reasonably be requested by the
Administrative Agent to effect the purposes of the Loan Documents.
 
ARTICLE VII. NEGATIVE COVENANTS
 
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied (other than any
unasserted contingent Obligations), or any Letter of Credit shall remain
outstanding, the Borrower shall not, nor shall it permit any Subsidiary to,
directly or indirectly:
 
     7.01 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
 
     (a) Indebtedness of the Borrower to the Administrative Agent or the Lenders
under any Loan Document;
 
     (b) Indebtedness in respect of accounts payable and accrued expenses for
normal recurring operating items, other than for borrowed money, of the Borrower
and its Subsidiaries incurred in the ordinary course of business;
 
     (c) Indebtedness for borrowed money (which shall include all Indebtedness
referenced in clauses (a), (b), (e) and (f) of the definition of Indebtedness
and any guarantees thereof), so long as the material terms of such Indebtedness
are no more restrictive with respect to covenants and events of default or other
material provisions than the terms and conditions set forth herein and in the
other Loan Documents, provided that at the time the Borrower or any Subsidiary
incurs such Indebtedness, and after giving effect thereto, no Default or Event
of Default exists (it being agreed that upon the incurrence of any such
Indebtedness in excess of $50,000,000 in one or a series of transactions, the
Borrower will furnish to the Administrative Agent a compliance certificate
demonstrating compliance with Section 7.04 after giving effect to such
Indebtedness); and
 
     (d) Indebtedness existing on the date of this Agreement and disclosed on
Schedule 7.01 hereto and any refinancings, refundings, renewals or extensions
thereof; provided that (i) the amount of such Indebtedness is not increased at
the time of such refinancing, refunding, renewal or extension except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder, and (ii) the
terms relating to principal amount, amortization, maturity, collateral (if any)
and subordination (if any), and other material terms taken as a whole, of any
such refinancing, refunding, renewing or extending Indebtedness, and of any
agreement entered into and of any instrument issued in connection therewith, are
no less favorable in any material respect to the Loan Parties or the Lenders
than the terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended and the interest rate applicable to
any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate.
 
70
 

--------------------------------------------------------------------------------

 

     7.02 Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
 
     (a) Liens pursuant to any Loan Document;
 
     (b) Liens existing on the date hereof and listed on Schedule 7.02 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.01(d), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.01(d);
 
     (c) Liens for Taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
 
     (d) Landlords’ and lessors’ Liens in respect of rent not in default; Liens
in respect of pledges or deposits under worker’s compensation, unemployment
insurance, social security laws, or similar legislation (other than ERISA) or in
connection with appeal and similar bonds incidental to litigation; mechanics’,
laborers’, carriers’, warehousemans’, materialmen’s and similar Liens, if the
obligations secured by such Liens are not then delinquent; Liens securing the
performance of bids, tenders, contracts (other than for the payment of money);
and statutory obligations incidental to the conduct of its business and that do
not in the aggregate materially detract from the value of its property or
materially impair the use thereof in the operation of its business;
 
     (e) Judgment Liens that shall not have been in existence for a period
longer than 30 days after the creation thereof or, if a stay of execution shall
have been obtained, for a period longer than 30 days after the expiration of
such stay;
 
     (f) Easements, rights of way, restrictions, encroachments, covenants
running with the land and other similar charges or encumbrances relating to real
property and not interfering in a material way with the ordinary conduct of its
business;
 
     (g) Purchase money Liens and Liens on real property securing construction
or permanent real estate financing where:
 
     (i) with respect to Liens on real property under Synthetic Leases, any such
Lien does not exceed an amount equal to 100% of the lessor’s (or the lessor’s
lender’s) contribution to the costs of the real property and improvements under
Synthetic Lease agreements, including amounts incurred under such Synthetic
Leases on account of bank fees, closing expenses, capitalized interest and other
similar obligations; and
 
     (ii) in all other cases, the Lien does not exceed 100% of the cost of the
real property and all improvements thereon and does not extend beyond the
property purchased or constructed and does not extend to any other property
other than the property purchased or constructed;
 
71
 

--------------------------------------------------------------------------------

 

     (h) Security interests in favor of the issuer of any documentary letters of
credit for the account of the Borrower covering any documents presented in
connection with a drawing under any such letter of credit; all goods which are
described in such documents or any such letter of credit; and the proceeds
thereof;
 
     (i) Liens not to exceed $75,000,000 in the aggregate outstanding at any
time (i) on cash that is cash collateral securing letters of credit not issued
pursuant to the Loan Documents or (ii) on Insurance Trust Investments; and
 
     (j) Security interests and Liens securing charges or obligations of the
Borrower and its Subsidiaries in amounts not to exceed $50,000,000 in the
aggregate outstanding at any time in addition to those Liens permitted under
subsections (a) through (i) of this Section 7.02, provided, however, that with
respect to purchase money Liens securing the purchase price of capital assets
(including rights of lessors under capital leases), (A) each such Lien is given
solely to secure the purchase price of, or the lease obligations relating to,
such asset, does not extend to any other property and is given at the time or
within 30 days of the acquisition of such asset, and (B) the Indebtedness
secured thereby does not exceed the lesser of the cost of such asset or its fair
market value at the time such security interest attaches.
 
     7.03 Fundamental Changes; Dispositions; Acquisitions.
 
     (a) Sell, lease or otherwise Dispose of assets or properties (valued at the
lower of cost or fair market value), other than (i) sales of inventory in the
ordinary course of business, (ii) the disposition of scrap, waste and obsolete
items in the ordinary course of business, (iii) transfers of assets among the
Borrower and its wholly-owned Subsidiaries that constitute Qualified
Investments, and (iv) sales of assets not in the ordinary course of business so
long as the net book value of all of such assets sold or otherwise disposed of
by the Borrower and its Subsidiaries in all such transactions after the Closing
Date shall not exceed an aggregate amount equal to fifteen percent (15.0%) of
the Borrower’s Consolidated Tangible Net Worth, determined as of the end of the
most recently completed fiscal quarter of the Borrower; or
 
     (b) liquidate, merge or consolidate into or with any other Person or enter
into or undertake any plan or agreement of liquidation, merger or consolidation
with any other Person, provided that the Borrower may merge with another entity
in connection with a Permitted Acquisition if the Borrower is the surviving
company, and any wholly-owned Subsidiary of the Borrower may merge or
consolidate into or with (i) the Borrower if no Default or Event of Default has
occurred and is continuing or would result from such merger and if the Borrower
is the surviving company, (ii) any other wholly-owned Subsidiary of the Borrower
(provided, however, that if a Subsidiary that is a Guarantor merges into a
Subsidiary that is not a Guarantor, the Guarantor shall be the surviving entity
or the non-Guarantor Subsidiary shall become a Guarantor simultaneously with the
effectiveness of such merger); or (iii) a merger of a wholly-owned Subsidiary of
the Borrower with another entity in connection with a Permitted Acquisition if
the Subsidiary is the surviving entity; or
 
     (c) make any acquisition of all or substantially all of the capital stock
(or other Equity Interests) or all or substantially all of the assets of another
Person, or of a division or business unit of a Person, whether or not involving
a merger or consolidation with such Person (an “Acquisition”), except for
Permitted Acquisitions.
 
72
 

--------------------------------------------------------------------------------

 

     7.04 Financial Covenants.
 
     (a) Consolidated Adjusted Interest Coverage Ratio. The Borrower shall not
permit the Consolidated Adjusted Interest Coverage Ratio of the Borrower as at
the last day of any fiscal quarter, calculated for the four consecutive fiscal
quarters then ending, to be less than 2.0 to 1.0.
 
     (b) Consolidated Adjusted Debt to EBITDAR Ratio. The Borrower shall not
permit the ratio of Consolidated Adjusted Debt of the Borrower to Consolidated
EBITDAR, as at the last day of any fiscal quarter, calculated for the four
consecutive fiscal quarters then ending, to be greater than 3.0 to 1.0.
 
     7.05 Restricted Payments. Pay, make or declare, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to pay,
make or declare any Restricted Payment prior to the Maturity Date, other than
(a) dividends or distributions (i) by the Borrower’s Subsidiaries to the
Borrower or to a wholly-owned Subsidiary of the Borrower that has provided a
Guaranty, or (ii) by a wholly-owned Subsidiary that is not a Guarantor to
another wholly-owned Subsidiary that is not a Guarantor, (b) redemptions and
repurchases by the Borrower of its stock, and (c) dividends paid by the Borrower
to its stockholders; and provided, however, that with respect to the foregoing
clauses (a), (b) and (c), such payment or action shall be taken or made only if
no Default or Event of Default shall have occurred or is continuing or would
occur, both before and after giving effect to any such distributions, dividends,
redemptions and repurchases. Neither the Borrower nor any Subsidiary will enter
into any agreement, contract or arrangement (other than the Loan Documents)
restricting the ability of any Subsidiary of the Borrower to pay or make
dividends or distributions in cash or kind, to guaranty the Obligations of, to
make loans, advances or other payments of any nature or to make transfers or
distributions of all or any part of its assets to, the Borrower or any other
Subsidiary of the Borrower.
 
     7.06 Investments. Make any Investments, except:
 
     (a) Qualified Investments;
 
     (b) Insurance Trust Investments not exceeding $75,000,000 in the aggregate
outstanding at any time;
 
     (c) Loans permitted by Section 7.09; and
 
     (d) Investments in addition to those Investments permitted under
subsections (a), (b) and (c) of this Section 7.06 that do not in the aggregate
at any time exceed five percent (5.0%) of the Borrower’s Consolidated Tangible
Net Worth, determined as of the date of its most recently completed fiscal
quarter.
 
     7.07 ERISA. Neither the Borrower, nor any Significant Subsidiary or any
ERISA Affiliate, shall permit any Plan maintained by it to (a) engage in any
Prohibited Transaction that could reasonably be expected to result, individually
or in the aggregate, in a liability to the United States Internal Revenue
Service in excess of $25,000,000, (b) incur any material “accumulated funding
deficiency” (as defined in Section 302 of ERISA) whether or not waived, or (c)
terminate any Plan in a manner that could result in the imposition of a lien or
encumbrance on the assets of the Borrower or any Significant Subsidiary pursuant
to Section 4068 of ERISA.
 
73
 

--------------------------------------------------------------------------------

 

     7.08 Transactions with Affiliates. Enter into or participate in any
agreements or transactions of any kind with any Affiliate, except (i) agreements
or transactions contemplated, required or allowed by any Loan Document; (ii)
agreements or transactions (in each case) in the ordinary course of business and
on an arms-length basis which (A) include only terms which are fair and
equitable to the Borrower or the applicable Subsidiary, (B) do not violate or
otherwise conflict with any of the terms of any of the Loan Documents, and (C)
involve terms no less favorable to the Borrower or such Subsidiary than would be
the terms of a similar agreement or transaction with any Person other than an
Affiliate; and (iii) the loans permitted by Section 7.09. Neither the Borrower
nor any Subsidiary will enter into any agreement containing any provision which
would be violated or breached by the performance by the Borrower or such
Subsidiary of its obligations hereunder or under any of the other Loan
Documents.
 
     7.09 Loans. Make to any Person any loan, advance or other transfer with the
anticipation of repayment, except as may be otherwise expressly permitted
hereunder and except for loans and advances to employees of the Borrower or its
Subsidiaries that are (a) made in the ordinary course of business, (b)
consistent with past practices, and (c) permitted under then-applicable Law.
 
     7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
other than stock of the Borrower or to extend credit to others for the purpose
of purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.
 
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
 
     8.01 Events of Default. Any of the following shall constitute an Event of
Default:
 
     (a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation, or (ii) within five (5) Business Days after the same becomes
due, any interest on any Loan or on any L/C Obligation, or any scheduled fee due
hereunder, or (iii) within five (5) Business Days after notice from the
Administrative Agent that the same is due, any other amount payable hereunder or
under any other Loan Document; or
 
     (b) Specific Covenants. The Borrower or any Significant Subsidiary shall
(i) fail to deliver the reports required by Section 6.02(a) within five (5)
Business Days of the date due or (ii) fail to perform, comply with or observe or
shall otherwise breach any one or more of the terms, obligations, covenants or
agreements contained in any of Sections 6.01, 6.03(a), 6.03(b), 6.04(b),
6.04(c), 6.08, 6.10, 6.11(c), 6.12, 6.13, or Section 7 (other than clauses (a)
or (b) of Section 7.07), provided, however, that with respect to the covenants
contained in Section 6.01, the failure to deliver such financial statements
shall not constitute an Event of Default hereunder if such financial statements
have been posted on the Borrower’s website; or
 
74
 

--------------------------------------------------------------------------------

 

     (c) Other Defaults. The Borrower or any Significant Subsidiary shall fail
to perform, comply with or observe or shall otherwise breach any one or more of
the terms, covenants, obligations or agreements (other than in respect of
Section 8.01(a) and 8.01(b) hereof) contained in this Agreement or in any other
Loan Document and such failure shall continue for 30 days after notice thereof
by the Administrative Agent; or
 
     (d) Representations and Warranties. Any representation or warranty of the
Borrower or any Subsidiary made in any Loan Document or any other documents or
agreements executed in connection with the transactions contemplated by this
Agreement or in any certificate delivered hereunder shall prove to have been
false in any material respect upon the date when made or deemed to have been
made; or
 
     (e) Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise, and after giving effect to any applicable
grace period) in respect of any Indebtedness (including for purposes hereof
obligations under commercial or documentary letters of credit) or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than $50,000,000, or (B) fails to observe or perform
any other agreement or condition relating to any such Indebtedness, Guarantee or
commercial or documentary letter of credit or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which failure to pay, default or other event is to cause, or to
permit the holder or holders of such Indebtedness or other obligations or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness or other obligations to be
demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which the Borrower or any Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Borrower or any Subsidiary is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by the Borrower or such Subsidiary as a result thereof is greater
than $50,000,000; or
 
     (f) Insolvency Proceedings, Etc. The Borrower or any of its Significant
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
 
75
 

--------------------------------------------------------------------------------

 

     (g) Inability to Pay Debts; Attachment. (i) The Borrower or any of its
Significant Subsidiaries becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or
 
     (h) Judgments. There is entered against the Borrower or any Subsidiary (i)
one or more judgments or orders for the payment of money by any court, or a
warrant of attachment or execution or similar process shall be issued or levied
against property of the Borrower or any Subsidiary (the foregoing, collectively,
“Judgments”), that in the aggregate exceed $50,000,000 in value (to the extent
not covered by independent third party insurance as to which the insurer does
not dispute coverage) and such Judgments shall continue undischarged or unstayed
for 60 days, or (ii) any one or more non-monetary final judgments by any court
or arbitrator that have, or could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect (provided, however, that if such
undischarged or unstayed Judgments under the foregoing clause (i) in the
aggregate exceed $50,000,000 but do not in the aggregate exceed $75,000,000,
such entry of such Judgments shall not constitute an Event of Default hereunder
so long as the Borrower or such Subsidiary could pay all of such undischarged or
unstayed Judgments without breaching Section 7.04 hereof after giving effect to
such payment); or
 
     (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $25,000,000,
or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $25,000,000; or
 
     (j) Change of Control. There occurs any Change of Control without the
express prior written consent of the Required Lenders.
 
     (k) Injunction; Indictment. The Borrower or any Subsidiary shall be
enjoined, restrained or in any way prevented by the order of any court or any
administrative or regulatory agency from conducting any material part of the
business of the Borrower and its Subsidiaries taken as a whole and such order
shall continue in effect for more than 60 days, or the Borrower or any
Subsidiary shall be indicted for a state or federal crime, or any criminal
action shall otherwise have been brought or threatened against the Borrower or
any Subsidiary, a punishment for which in any such case could include forfeiture
of any assets of the Borrower and its Subsidiaries having a fair market value in
excess of $25,000,000; or
 
     (l) Loss of Licenses or Permits. There shall occur the loss, suspension or
revocation of, or failure to renew, any license or permit now held or hereafter
acquired by Borrower or any Subsidiary if such loss, suspension, revocation or
failure to renew would reasonably be expected to have a Material Adverse Effect;
or
 
76
 

--------------------------------------------------------------------------------

 

     (m) Termination of Guaranty, Etc. (A) any material covenant, agreement or
obligation of the Borrower or any Significant Subsidiary contained in or
evidenced by any Loan Document to which the Borrower or such Significant
Subsidiary is a party shall, prior to the date on which such document shall
terminate in accordance with its terms, cease in any material respect to be
legal, valid, binding or enforceable in accordance with the terms thereof, or
(B) the Guaranty shall be terminated with respect to any Guarantor without the
consent of the Administrative Agent and each of the Lenders prior to payment in
full of all Obligations; or
 
     (n) Cancellation, Termination, Revocation or Rescission of Loan Document.
Any Loan Document shall be canceled, terminated, revoked or rescinded (or any
notice of such cancellation, termination, revocation or rescission given)
otherwise than with the express prior written agreement, consent or approval of
the Administrative Agent and the Required Lenders; or any action at law, suit in
equity or other legal proceeding to cancel, revoke, or rescind any Loan Document
shall be commenced by or on behalf of the Borrower or any Subsidiary, or by any
court or any other governmental or regulatory authority or agency of competent
jurisdiction; or any court or any other governmental or regulatory authority or
agency of competent jurisdiction shall make a determination that, or shall issue
a judgment, order, decree or ruling to the effect that, any one or more of the
Loan Documents or any one or more of the obligations of the Borrower or any
Subsidiary under any one or more of the Loan Documents are illegal, invalid or
unenforceable in accordance with the terms thereof to such an extent that the
Administrative Agent and the Lenders are unable to enforce, in whole or in part,
any material provisions of the Loan Documents, as determined by the
Administrative Agent and the Lenders in their sole discretion.
 
     8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
 
     (a) declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
 
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
 
     (c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
 
     (d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;
 
77
 

--------------------------------------------------------------------------------

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
 
     8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.17 and 2.18, be applied by the Administrative Agent in the following
order:
 
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
 
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including, to the extent permitted by Section 10.04(a), fees and time charges
for attorneys who may be employees of any Lender or the L/C Issuer) and amounts
payable under Article III), ratably among them in proportion to the respective
amounts described in this clause Second payable to them;
 
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and
other Obligations, ratably among the Lenders and the L/C Issuer in proportion to
the respective amounts described in this clause Third payable to them;
 
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;
 
     Fifth, to the Administrative Agent for the account of the L/C Issuer, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Borrower pursuant to Sections 2.04 and 2.17; and
 
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
 
Subject to Sections 2.04(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
 
78
 

--------------------------------------------------------------------------------

 

ARTICLE IX. ADMINISTRATIVE AGENT
 
     9.01 Appointment and Authority. Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Borrower
(except as expressly provided in Section 9.06) nor any other Loan Party shall
have rights as a third party beneficiary of any of such provisions.
 
     9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
     9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
 
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
 
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
 
79
 

--------------------------------------------------------------------------------

 

     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.
 
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
     9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
 
     9.05 Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
80
 

--------------------------------------------------------------------------------

 

     9.06 Resignation of Administrative Agent(a) The Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States that is reasonably acceptable to the Borrower. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
 
     (b) Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall, unless Bank of America gives notice to the contrary, also
constitute its resignation as L/C Issuer and Swing Line Lender. Absent such
contrary notice, upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer and Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer (such as by delivering back-to-back
letters of credit or receipt of Cash Collateral from the Borrower) to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.
 
     9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
81


--------------------------------------------------------------------------------

 

     9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers or Joint Book Managers listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.
 
     9.09 Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
 
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.04(i) and (j), 2.10 and 10.04) allowed in such judicial
proceeding; and
 
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 10.04.
 
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
the L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or the L/C
Issuer to authorize the Administrative Agent to vote in respect of the claim of
any Lender or the L/C Issuer in any such proceeding.
 
     9.10 Guaranty Matters. The Lenders and the L/C Issuer irrevocably authorize
the Administrative Agent, at its option and in its discretion, to release any
Guarantor from its obligations under the Guaranty if such Person ceases to be a
Subsidiary as a result of a transaction permitted hereunder. Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.10.
 
82
 

--------------------------------------------------------------------------------

 

ARTICLE X. MISCELLANEOUS
 
     10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
 
     (a) waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
 
     (b) extend or increase the Commitment or Applicable Percentage of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender;
 
     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest or fees due to the Lenders (or any of
them) hereunder or under any other Loan Document without the written consent of
each Lender directly affected thereby;
 
     (d) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;
 
     (e) change Section 8.03 in a manner that would alter the pro rata sharing
of payments required thereby without the written consent of each Lender;
 
     (f) change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; or
 
     (g) release any Guarantor from the Guaranty without the written consent of
each Lender, except to the extent the release of any Guarantor is permitted
pursuant to Section 9.10 (in which case such release may be made by the
Administrative Agent acting alone);
 
83
 

--------------------------------------------------------------------------------

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and (iv)
the Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.
 
     If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section together with all other such
assignments required by the Borrower to be made pursuant to this paragraph.
 
     10.02 Notices; Effectiveness; Electronic Communication.
 
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
 
     (i) if to the Borrower, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and
 
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
 
     Notices and other communications sent by hand or overnight courier service,
or mailed by certified or registered mail, shall be deemed to have been given
when received; notices and other communications sent by telecopier shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next business day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
84
 

--------------------------------------------------------------------------------

 

     (b) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
 
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
 
85
 

--------------------------------------------------------------------------------

 

     (d) Change of Address, Etc. Each of the Borrower, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.
 
     (e) Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of the Borrower even if (i)
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein, or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
 
     10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, the L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
 
86
 

--------------------------------------------------------------------------------

 

     Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.14), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.14, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
 
     10.04 Expenses; Indemnity; Damage Waiver.
 
     (a) Costs and Expenses. The Borrower shall pay (i) all reasonable out of
pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out of pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all out of
pocket expenses incurred by the Administrative Agent, any Lender or the L/C
Issuer (including the fees, charges and disbursements of counsel, which shall be
one common counsel for the Administrative Agent, the Lenders and the L/C Issuer
unless more than one counsel is appropriate due to the existence of conflicting
interests among any such parties), and shall pay all fees and time charges for
attorneys who may be employees of the Administrative Agent, any Lender or the
L/C Issuer utilized during the existence of any Event of Default, in connection
with the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
 
87
 

--------------------------------------------------------------------------------

 

     (b) The Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), each Arranger, each Lender and the L/C Issuer, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of counsel (including attorneys who
may be employees of any Indemnitee) for any Indemnitee, which counsel shall be
one common counsel unless more than one counsel is appropriate due to the
existence of conflicting interests among the Indemnitees), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01), (ii)
any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), (iii)
any actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such other Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.
 
     (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.13(d).
 
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
 
88
 

--------------------------------------------------------------------------------

 

     (e) Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
 
     (f) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
 
     10.05 Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
 
     10.06 Successors and Assigns.
 
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
89
 

--------------------------------------------------------------------------------

 

     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:
 
          (i) Minimum Amounts.
 
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
 
     (B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.
 
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;
 
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
 
     (A) the consent of the Borrower (such consent not to be unreasonably
withheld) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender
or an Affiliate of a Lender (other than an Approved Fund); provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof;
 
90
 

--------------------------------------------------------------------------------

 

     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and
 
     (C) the consent of the L/C Issuer and the Swing Line Lender (each such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment.
 
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
 
     (v) No Assignment to Certain Persons. No such assignment shall be made (A)
to the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person.
 
     (vi) Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
 
91
 

--------------------------------------------------------------------------------

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
 
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. In addition, the Administrative Agent shall maintain on
the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
 
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
 
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant, but such Participant shall be
subject to the last paragraph of Section 10.01 and Section 10.13. Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 and subject to the
obligations under Section 3.06 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.14 as though it were a Lender.
 
92
 

--------------------------------------------------------------------------------

 

     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.
 
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
     (g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b)
above, Bank of America may, (i) upon 30 days’ notice to the Borrower and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower,
resign as Swing Line Lender. In the event of any such resignation as L/C Issuer
or Swing Line Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer or Swing Line Lender, as
the case may be. If Bank of America resigns as L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.04(c)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in outstanding Swing Line Loans pursuant to Section
2.05(c). Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as the case may be, and (b) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.
 
93
 

--------------------------------------------------------------------------------

 

     10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.16(c) or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Administrative Agent, any Lender, the L/C Issuer or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Borrower. For purposes of this Section, “Information” means all
information received from the Borrower or any Subsidiary relating to the
Borrower or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
the L/C Issuer on a nonconfidential basis prior to disclosure by the Borrower or
any Subsidiary, provided that, in the case of information received from the
Borrower or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
     Each of the Administrative Agent, the Lenders and the L/C Issuer
acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.
 
94
 

--------------------------------------------------------------------------------

 

     10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower or any other Loan Party against any and all of the obligations
of the Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be unmatured or are owed to a
branch or office of such Lender or the L/C Issuer different from the branch or
office holding such deposit or obligated on such indebtedness; provided, that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.18
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
 
     10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
 
     10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement terminates the Existing Credit Agreement and all commitments
thereunder; provided, however, that the provisions of the Existing Credit
Agreement that are intended to survive termination of the Existing Credit
Agreement, including without limitation as to indemnification, shall survive.
Except as provided in Section 4.01, this Agreement shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy or
other electronic imaging means shall be effective as delivery of a manually
executed counterpart of this Agreement.
 
95
 

--------------------------------------------------------------------------------

 

     10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
 
     10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
 
     10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04 or provides a notice under Section 3.02, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender is a Defaulting Lender, or if the Borrower wishes to replace a Lender
pursuant to the last paragraph of Section 10.01, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
 
     (a) the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
 
     (b) such Lender shall have received payment of an amount equal to 100% of
the outstanding principal of its Loans and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);
 
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
 
     (d) such assignment does not conflict with applicable Laws.
 
96
 

--------------------------------------------------------------------------------

 

     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
     10.14 Governing Law; Jurisdiction; Etc.
 
     (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
     (b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY
HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY OTHER PARTY HERETO OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
     (c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
 
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
97
 

--------------------------------------------------------------------------------

 

     10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
     10.16 California Judicial Reference. If any action or proceeding is filed
in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Agreement or any
other Loan Document, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure Section 638 to
a referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) without limiting the generality of Section
10.04, the Borrower shall be solely responsible to pay all fees and expenses of
any referee appointed in such action or proceeding unless the referee determines
that the other party exhibited gross negligence or willful misconduct.
 
98
 

--------------------------------------------------------------------------------

 

     10.17 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Joint Arrangers, are arm’s-length commercial transactions between the
Borrower, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent and the Joint Arrangers, on the other hand,
(B) each of the Borrower and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent and each of the Joint Arrangers is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower, any other Loan Party or any of their respective Affiliates, or
any other Person and (B) neither the Administrative Agent nor any Arranger has
any obligation to the Borrower, any other Loan Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) each of the Administrative Agent and each of the Joint Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan Parties
and their respective Affiliates, and neither the Administrative Agent nor any
Arranger has any obligation to disclose any of such interests to the Borrower,
any other Loan Party or any of their respective Affiliates. To the fullest
extent permitted by law, each of the Borrower and the other Loan Parties hereby
waives and releases any claims that it may have against the Administrative Agent
and the Joint Arrangers with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
 
     10.18 Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
 
     10.19 USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.
 
99
 

--------------------------------------------------------------------------------

 

EXECUTION VERSION
 
100
 

--------------------------------------------------------------------------------

 

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.
 

  ROSS STORES, INC.           By:     Name:     Title:  


[SIGNATURE PAGE TO CREDIT AGREEMENT]
 

--------------------------------------------------------------------------------

 


  BANK OF AMERICA, N.A., as   Administrative Agent           By:     Name:     
Title:  


[SIGNATURE PAGE TO CREDIT AGREEMENT]
 

--------------------------------------------------------------------------------

 


  BANK OF AMERICA, N.A., as a Lender, L/C   Issuer and Swing Line Lender        
  By:     Name:      Title:  


[SIGNATURE PAGE TO CREDIT AGREEMENT]
 

--------------------------------------------------------------------------------

 


  WELLS FARGO BANK, NATIONAL   ASSOCIATION           By:     Name:      Title:  


[SIGNATURE PAGE TO CREDIT AGREEMENT]
 

--------------------------------------------------------------------------------

 


  JPMORGAN CHASE BANK, N.A.           By:     Name:      Title:  


[SIGNATURE PAGE TO CREDIT AGREEMENT]
 

--------------------------------------------------------------------------------

 


  UNION BANK, N.A.           By:     Name:      Title:  


[SIGNATURE PAGE TO CREDIT AGREEMENT]
 

--------------------------------------------------------------------------------

 


  U.S. BANK NATIONAL ASSOCIATION           By:     Name:      Title:  


[SIGNATURE PAGE TO CREDIT AGREEMENT]
 

--------------------------------------------------------------------------------

 


  BANK OF THE WEST           By:     Name:      Title:  


[SIGNATURE PAGE TO CREDIT AGREEMENT]
 

--------------------------------------------------------------------------------

 


  FIRST HAWAIIAN BANK           By:     Name:      Title:  


[SIGNATURE PAGE TO CREDIT AGREEMENT]
 

--------------------------------------------------------------------------------

 


  SUNTRUST BANK           By:     Name:      Title:  


[SIGNATURE PAGE TO CREDIT AGREEMENT]
 

--------------------------------------------------------------------------------

 


  FIFTH THIRD BANK           By:     Name:      Title:  


[SIGNATURE PAGE TO CREDIT AGREEMENT]
 

--------------------------------------------------------------------------------

 


  THE BANK OF NEW YORK MELLON           By:     Name:      Title:  


[SIGNATURE PAGE TO CREDIT AGREEMENT]
 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT DISCLOSURE SCHEDULE
 
     The headings in the Disclosure Schedule are for reference only and shall
not affect the interpretation of the Credit Agreement or the Disclosure
Schedule. The Disclosure Schedule sets forth by sectional reference to the
Credit Agreement the exceptions to the representations and warranties contained
in the Credit Agreement and certain other information called for by the Credit
Agreement. Nothing in the Disclosure Schedule is intended to broaden the scope
of any representation or warranty of any of the Loan Parties contained in the
Credit Agreement.
 
     Nothing in the Disclosure Schedule shall constitute an admission of any
liability or obligation of the Loan Parties to any third party, nor an admission
to any third party against any Loan Party’s interests. The Disclosure Schedule
is qualified in its entirety by reference to specific provisions of the Credit
Agreement, and is not intended to constitute, and shall not be construed as
constituting, representations or warranties of any of the Loan Parties except as
and to the extent provided in the Credit Agreement.
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.01
 
EXISTING LETTERS OF CREDIT
 

L/C Number:       Expiry:       Beneficiary Name:       Curr       Liab USD Amt
00000001371482   1/14/2012   THE BANK OF N.T. BUTTERFIELD   USD   $188,572.00
00000001390357   5/5/2011   ACE AMERICAN INSURANCE   USD   $75,000.00
00000064127202   4/6/2011   OLD REPUBLIC INSURANCE   USD   $16,400,000.00
00000064128533   5/7/2011   LUMBERMENS MUTUAL CA   USD   $8,000.00
00000068011162   1/31/2012   XL SPECIALTY INSURANCE   USD   $4,950,000.00
00000068017286   1/31/2012   XL SPECIALTY INSURANCE   USD   $17,975,000.00
00000068033108   2/1/2012   ACE AMERICAN INSURANCE   USD   $20,400,000.00
00000068048056   2/1/2012   ARCH INSURANCE COMPANY   USD   $20,629,000.00      
                        Total   $80,625,572.00


--------------------------------------------------------------------------------

 

SCHEDULE 2.01
 
COMMITMENTS
AND APPLICABLE PERCENTAGES
 

Lender       Commitment       Applicable         Percentage Bank of America,
N.A.   $105,000,000   17.5000000000%           Wells Fargo Bank, National  
$105,000,000   17.5000000000% Association                   JPMorgan Chase Bank,
N.A.   $105,000,000   17.5000000000%           Union Bank, N.A.   $65,000,000  
10.8333333333%           U.S. Bank National Association   $65,000,000  
10.8333333333%           Bank of the West   $40,000,000   6.6666666667%        
  First Hawaiian Bank   $20,000,000   3.3333333333%           SunTrust Bank  
$50,000,000   8.3333333333%           Fifth Third Bank   $25,000,000  
4.1666666667%           The Bank of New York Mellon   $20,000,000  
3.3333333333%           Total   $600,000,000   100.0000000000%


--------------------------------------------------------------------------------

 

SCHEDULE 5 .06
 
INTELLECTUAL PROPERTY DISCLOSURES
 
None.
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.10
 
LITIGATION
 
None.
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.11
 
SIGNIFICANT SUBSIDIARIES
 
1. Ross Dress for Less, Inc., a Virginia corporation
 
2. Ross Procurement, Inc., a Delaware corporation
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.14
 
ENVIRONMENTAL
 
None.
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.18
 
CERTAIN TRANSACTIONS
 
The Company has a consulting agreement with its Chairman of the Board of
Directors, under which the Company pays him an annual consulting fee of $1.1
million in monthly installments through January 2012. In addition, the agreement
provides for administrative support and health and other benefits for the
individual and his dependents, which totals approximately $0.2 million per year,
along with amounts to cover premiums through January 2012 on a life insurance
policy with a death benefit of $2 million. On termination of Mr. Ferber’s
consultancy with the Company, the Company will pay Mr. Ferber $75,000 per year
for a period of 10 years.
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.01
 
INDEBTEDNESS
 
1. $85 million 6.38% Series A Senior Notes due December 14, 2018
2. $65 million 6.53% Series B Senior Notes due December 14, 2021
3. $70 million obligation under ten year synthetic lease agreement, expiring
July 2013
4. $3.7 million obligations under various synthetic leases, related to POS
equipment, expiring from September 2011 to February 2015
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.02
 
LIENS
 
Ross Stores, Inc.
 

Jurisdiction Lien/Filing Type   Result   Collateral    Delaware Secretary  
UCC-1   Secured:       U.S. Bancorp   Specific Leased of State         Oliver
Allen   Equipment           Technology               Leasing   (Pursuant to
Certain       File No:   2074895 8   Master Lease)       Date:   03/04/2002    
   Delaware Secretary   UCC-3   Amends:   2074895 8   Adds Specific Schedule of
of State Amendment   File No:   2176139 8   Collateral       Date:   06/20/2002
       Delaware Secretary   UCC-3   Contin:   2074895 8   Continuation of State
Continuation   File No:   6412785 8           Date:   11/28/2006        Delaware
Secretary   UCC-1   Secured:   Sun Microsystems   Specific Leased of State      
  Finance, a Sun   Equipment           Microsystems, Inc.               Business
  (Pursuant to a Certain       File No:   5170889 1   Master Lease)       Date:
  05/25/2005        Delaware Secretary   UCC-3   Contin:   5170889 1  
Continuation of State Continuation   File No:   2010 0517866           Date:  
02/17/2010        Delaware Secretary   UCC-1   Secured:   CIT Technologies  
Specific Leased of State         Corporation   Equipment       File No:
Date:   612327 1
06/21/2006   (Computer Hardware,                Software and Related            
  Equipment)    Delaware Secretary   UCC-1   Secured:   CIT Technologies  
Specific Leased of State         Corporation   Equipment       File No:
Date:   6393652 3
11/10/2006  
(IBM, Compaq, HP, Dell               and Toshiba Computer              
Equipment)    Delaware Secretary   UCC-1   Secured:   CIT Technologies  
Specific Leased of State         Corporation   Equipment       File No:
Date:   2007 0422310
02/01/2007    
(Computer Hardware,               Software and Related               Equipment)


--------------------------------------------------------------------------------

 


Jurisdiction Lien/Filing Type Result Collateral    Delaware Secretary   UCC-3  
Amends:       2007 0422310   Restates Collateral to: of State Amendment  
File No:
Date:
  2007 0654144
02/20/2007  
 
Specific Leased
              Equipment                
(IBM, Compaq, HP, Dell               and Toshiba Computer              
Equipment)    Delaware Secretary   UCC-1   Secured:   CIT Technologies  
Specific Leased of State         Corporation   Equipment       File No:
Date:  
2007 2914744
08/01/2007
 
(Video Equipment,               Cameras, and Related               Equipment)   
Delaware Secretary   UCC-1   Secured:   CIT Technologies   Specific Leased of
State         Corporation   Equipment       File No:
Date:   2007 3507141
09/17/2007  
 
(IBM, Compaq, HP, Dell
              and Toshiba Computer               Equipment)    Delaware
Secretary   UCC-1   Secured:   CIT Technologies   Specific Leased of State      
  Corporation   Equipment      
File No:
Date:
 
2007 3867099
10/15/2007
 
 
(IBM, Compaq, HP, Dell
              and Toshiba Computer               Equipment)    Delaware
Secretary   UCC-1   Secured:   CSI Leasing, Inc.   Specific Leased of State    
File No:   2008 0913390   Equipment       Date:   03/14/2008                  
(Computer Equipment)    Delaware Secretary   UCC-3   Amends:   2008 0913390  
Adds More Specific of State Amendment   File No:   2008 2823399   Schedule of
Equipment       Date:   08/19/2008                        Delaware Secretary  
UCC-1   Secured:   CSI Leasing, Inc.   Specific Leased of State     File No:  
2008 2182655   Equipment       Date:   06/25/2008                   (Computer
Equipment)    Delaware Secretary   UCC-3   Assigns:   2008 2182655   Assignment
to First Bank of State Assignment   File No:   2008 2614426   of Highland Park  
    Date:   07/25/2008                        Delaware Secretary   UCC-1  
Secured:   Macquarie   Specific Leased of State         Equipment   Equipment  
        Finance, LLC           File No:   2008 2507935   (Dell Computer      
Date:   07/22/2008   Equipment)


--------------------------------------------------------------------------------

 


Jurisdiction Lien/Filing Type Result Collateral    Delaware Secretary   UCC-1  
Secured:       Macquarie   Specific Leased
Equipment
 
(Dell Computer
Equipment) of State         Equipment             Finance, LLC         File No:
  2008 3732177         Date:   11/06/2008      Delaware Secretary   UCC-1  
Secured:   Macquarie   Specific Leased
Equipment

(Dell Computer
Equipment) of State         Equipment             Finance, LLC         File No:
  2009 0719747         Date:   03/06/2009      Delaware Secretary
of State UCC-1  
Secured:

 
File No:
Date:
 
ACC Capital
Corporation
2009 1145777
04/09/2009
  Specific Leased
Equipment
  
(Digital Video Recorders
and Related Equipment)          Delaware Secretary   UCC-3   Assigns:   2009
1145777   Assignment to Vanguard
Leasing, Inc. of State Assignment   File No:   2009 2654959         Date:  
07/31/2009      Delaware Secretary   UCC-1   UCC-1   Specific Equipment

(Surveillance System) of State     Secured:   Commerce             National Bank
        File No:   2009 2010954         Date:   06/23/2009      Delaware
Secretary   UCC-1   Secured:   Macquarie   Specific Leased
Equipment

(Dell Computer
Equipment) of State         Equipment             Finance, LLC         File No:
  2009 2755467         Date:   08/27/2009      Delaware Secretary   UCC-1  
Secured:   Macquarie   Specific Leased
Equipment
 
(Dell Computer
Equipment) of State         Equipment             Finance, LLC         File No:
  2009 3989669         Date:   12/14/2009      Cumberland   UCC-1 Fixture  
UCC-1 FIXTURE   Specific Leased
Equipment Located on
Property in Cumberland
County, Pennsylvania

(Digital Video Recorders) County, Filings   Secured:   ACC Capital     
Pennsylvania           Corporation         File No:   200911535         Date:  
04/14/2009                


--------------------------------------------------------------------------------

 


   Jurisdiction   Lien/Filing Type Result Collateral Cumberland Mechanic’s Lien
  Secured:       Kamand   $119,852.04 County,       Construction Inc.    
Pennsylvania     File No: 2003-05784           Date: 11/03/2003    


Ross Dress for Less, Inc.
 

   Jurisdiction   Lien/Filing Type Result Collateral Virginia UCC-1   Secured:
      SunTrust Leasing   Specific Leased Corporations         Corporation  
Equipment Commission     File No:
Date:   06-05-31-7065-0
05/31/2006    
(Computer, POS and               Cash Register Equipment) Virginia UCC-1  
Secured:   SunTrust Leasing   Specific Leased Corporations         Corporation  
Equipment Commission     File No:
Date:   06-06-21-7194-4
06/21/2006    
(Computer, POS and               Cash Register Equipment) Virginia UCC-1  
Secured:   SunTrust Leasing   Specific Leased Corporations         Corporation  
Equipment Commission     File No:
Date:   06-07-05-7166-3
07/05/2006  
(Computer, POS and               Cash Register Equipment) Virginia UCC-1  
Secured:   Wachovia Bank,   All Assets used in Corporations         National  
connection with a certain Commission         Association;   Facility located in
          Wachovia   Riverside County,           Development   California1      
    Corporation           File No:   06-07-26-7196-0           Date:  
07/26/2006     Virginia UCC-1   Secured:   Wachovia Bank,   All Assets used in
Corporations         National   connection with a certain Commission        
Association   Facility located in       File No:   06-07-26-7197-2   Riverside
County,       Date:   07/26/2006   California2

____________________
 


1      Lien securing the Indebtedness listed in item 3 of Schedule 7.01.   2  
Lien securing the Indebtedness listed in item 3 of Schedule 7.01.

 

--------------------------------------------------------------------------------

 
 


   Jurisdiction   Lien/Filing Type Result Collateral Virginia UCC-1   Secured:
      SunTrust Leasing   Specific Leased Corporations         Corporation  
Equipment Commission     File No:
Date:   04-08-01-7021-1
08/01/2006    
(Computer, POS and               Cash Register Equipment) Virginia UCC-1  
Secured:   SunTrust Leasing   Specific Leased Corporations         Corporation  
Equipment Commission     File No:
Date:   06-11-01-7182-8
11/01/2006  
(Computer, POS and               Cash Register Equipment) Virginia UCC-1  
Secured:   SunTrust Leasing   Specific Leased Corporations         Corporation  
Equipment Commission     File No:
Date:   06-11-02-7148-8
11/02/2006  
(Computer, POS and               Cash Register Equipment) Virginia UCC-1  
Secured:   SunTrust Leasing   Specific Leased Corporations         Corporation  
Equipment Commission     File No:   06-1103-7203-8           Date:   11/03/2006
  (No Schedules Attached) Virginia UCC-1   Secured:   SunTrust Leasing  
Specific Leased Corporations         Corporation   Equipment Commission     File
No:   06-11-27-7242-0           Date:   11/27/2004   (No Schedules Attached)
Virginia UCC-3   Amends:   06-11-27-7242-0   Adds Schedule of Specific
Corporations Amendment   File No:   06-12-20-7074-1   Leased Equipment
Commission     Date:   12/20/2006                   (Computer Equipment)
Virginia UCC-3   Assigns:   06-11-27-7242-0   Assignment to Banc of Corporations
Assignment   File No:   10-01-08-7114-7   America Leasing & Commission     Date:
  01/08/2010   Capital, LLC Virginia UCC-1   Secured:   SunTrust Leasing  
Specific Leased Corporations         Corporation   Equipment Commission     File
No:
Date:   07-04-26-7307-3
04/26/2007  
(Computer, POS and               Cash Register Equipment) Virginia UCC-3  
Amends:   07-04-26-7307-3   Adds Additional Specific Corporations Amendment  
File No:   07-07-12-7205-4   Equipment Commission     Date:   07/12/2007    
Virginia UCC-3   Amends:   07-04-26-7307-3   Adds Additional Specific
Corporations Amendment   File No:   07-07-13-7218-3   Equipment Commission    
Date:   07/13/2007    


--------------------------------------------------------------------------------

 


   Jurisdiction   Lien/Filing Type Result Collateral Virginia UCC-3   Amends:
      07-04-26-7307-3   Adds Additional Specific Corporations Amendment   File
No:   07-08-09-7063-7   Equipment Commission     Date:   08/09/2007     Virginia
UCC-3   Assigns:   07-04-26-7307   Assignment to Banc of Corporations Assignment
  File No:   10-01-08-7115-9   America Leasing and Commission     Date:  
01/08/2010   Capital, LLC Virginia UCC-1   Secured:   AEL Financial,   Specific
Equipment Corporations         LLC; Pure Health     Commission        
Solutions, Inc.   (Water Purification       File No:   07-08-28-7183-1   System)
      Date:   08/28/2007     Virginia UCC-1   Secured:   SunTrust Leasing  
Specific Leased Corporations         Corporation   Equipment Commission     File
No:   07-09-05-7153-2           Date:   09/05/2007   (One Windows Server)
Virginia UCC-3   Amends:   07-09-05-7153-2   Adds Additional Specific
Corporations Amendment   File No:   07-10-14-7224-9   Equipment Commission    
Date:   10/14/2007                   (Cash Registers and               Software)
Virginia UCC-3   Amends:   07-09-05-7153-2   Adds Schedule of Specific
Corporations Amendment   File No:   07-12-03-7288-0   Equipment Commission    
Date:   12/03/2007                   (Cash Registers,               Software,
Computer               Equipment) Virginia UCC-3   Amends:   07-09-05-7153-2  
Adds Additional Schedule Corporations Amendment   File No:   07-12-06-7099-5  
of Specific Equipment Commission     Date:   12/06/2007                   (POS
Computer               Equipment) Virginia UCC-3   Amends:   07-09-05-7153-2  
Adds Additional Specific Corporations Amendment   File No:   08-01-31-7208-0  
Equipment Commission     Date:   01/31/2008                   (POS and Cash
Register               Equipment) Virginia UCC-1   Secured:   AEL Financial, LLC
  Specific Leased Corporations     File No:   08-02-5-7129-9   Equipment
Commission     Date:   02/05/2008                   (Water Purification        
      Systems) Virginia UCC-1   Secured:   SunTrust   Specific Leased
Corporations         Equipment Finance   Equipment Commission         & Leasing
Corp.           File No:   08-03-24-7141-7   (Computer, POS and       Date:  
03/24/2008   Cash Register Equipment)


--------------------------------------------------------------------------------

 


   Jurisdiction   Lien/Filing Type Result Collateral Virginia UCC-3   Assigns:
      08-03-24-7141-7   Assignment to Banc of Corporations Assignment   File No:
  10-01-08-7117-3   America Leasing & Commission     Date:   01/08/2010  
Capital, LLC Virginia UCC-1   Secured:   SunTrust   Specific Leased Corporations
        Equipment Finance   Equipment Commission         & Leasing Corp.        
  File No:   08-03-28-7200-1   (Computer, POS and       Date:   03/28/2008  
Cash Register Equipment) Virginia UCC-3   Amends:   08-03-28-7200-1   Adds
Specific Equipment Corporations Amendment   File No:   08-04-28-7021-3    
Commission     Date:   04/28/2008   (By Serial Number) Virginia UCC-1   Secured:
  SunTrust   Specific Leased Corporations         Equipment Finance   Equipment
Commission         & Leasing Corp.           File No:   08-10-02-7103-6  
(Computer, POS and       Date:   10/02/2008   Cash Register Equipment) Virginia
UCC-3   Amends:   08-10-02-7103-6   Specific Leased Corporations Amendment  
File No:   08-10-21-7144-2   Equipment Commission     Date:   10/21/2008        
          (Computer, POS and               Cash Register Equipment) Virginia
UCC-3   Amends:   08-10-02-7103-6   Adds Specific Equipment Corporations
Amendment   File No:   08-12-29-7378-7     Commission     Date:   12/29/2008  
(POS and Cash Register               Equipment) Virginia UCC-1   Secured:  
SunTrust   Specific Leased Corporations         Equipment Finance   Equipment
Commission         & Leasing Corp.           File No:   09-03-23-7199-8  
(Computer, POS and       Date:   03/23/2009   Cash Register Equipment) Virginia
UCC-3   Amends:   09-03-23-7199-8   Specific Leased Corporations Amendment  
File No:   09-08-19-7101-4   Equipment Commission     Date:   08/19/2009        
          (Computer, POS and               Cash Register Equipment) Virginia
UCC-1   Secured:   Commerce   Specific Equipment Corporations         National
Bank     Commission     File No:   09-06-24-7242-9   (Surveillance System)      
Date:   06/24/2009    


--------------------------------------------------------------------------------

 


   Jurisdiction   Lien/Filing Type Result Collateral Virginia UCC-1   Secured:
      SunTrust   Specific Leased Corporations         Equipment Finance  
Equipment Commission         & Leasing Corp.           File No:  
09-11-02-7003-8   (Computer, POS and       Date:   11/02/2009   Cash Register
Equipment) Virginia UCC-1   UCC-3 AMENDMENT   Adds Specific Equipment
Corporations     Amends:   09-11-02-7003-8     Commission     File No:  
09-11-23-7043-6   (By Serial Number)       Date:   11/23/2009     Virginia UCC-3
  Amends:   09-11-02-7003-8   Adds Specific Equipment Corporations Amendment  
File No:   10-02-18-7096-0     Commission     Date:   02/18/2010   (POS and Cash
Register               Equipment)


--------------------------------------------------------------------------------

 

SCHEDULE 10.02
 
NOTICE ADDRESSES
 
BORROWER:
Ross Stores, Inc.
4440 Rosewood Drive, Building 4
Pleasanton, CA 94588
Attention: John Call
Telephone: 925-965-4400
Telecopier: 925-965-4441
Electronic Mail: john.call@ros.com
Website Address: www.rossstores.com
 
ADMINISTRATIVE AGENT:
 
Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
2001 Clayton Road
Mail Code: CA4-702-02-25
Concord, CA 94520
Attention:Faizan Hafeez
Telephone: (925) 675-8815
Telecopier: (866) 540-7550
Electronic Mail: faizan.hafeez@baml.com
Account No.: 3750836479
Ref: Ross Stores, Inc.
ABA# 026009593
 
Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
335 Madison Avenue
Mail Code: NY-503-04-03
New York, NY 10017
Attention: Steven Gazzillo
Telephone: (646) 556-0328
Telecopier: (212) 901-7842
Electronic Mail: steven.gazzillo@baml.com
 

--------------------------------------------------------------------------------

 

L/C ISSUER:
 
(for Standby Letters of Credit)
 
Bank of America, N.A.
Trade Operations
1 Fleet Way
Mail Code: PA6-580-02-30
Scranton, PA 18507
Attention: John Yzeik
Telephone: (570) 330-4315
Telecopier: (570) 330-4186
Electronic Mail: john.p.yzeik@baml.com
 
(for Commercial or Documentary Letters of Credit)
 
Bank of America, N.A.
Trade Operations
1 Fleet Way
Mail Code: PA6-580-02-30
Scranton, PA 18507
Attention: Ted Georgiades
Telephone: (570) 330-4219
Telecopier: (570) 330-4290
Electronic Mail: theodore.t.georgiades@baml.com
 
SWING LINE LENDER:
 
Bank of America, N.A.
2001 Clayton Road
Mail Code: CA4-702-02-25
Concord, CA 94520
Attention:Faizan Hafeez
Telephone: (925) 675-8815
Telecopier: (866) 540-7550
Electronic Mail: faizan.hafeez@baml.com
Account No.: 3750836479
Ref: Ross Stores, Inc.
ABA# 026009593
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
FORM OF COMMITTED LOAN NOTICE
 
Date: ___________, _____
 

To:     Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:
 
     Reference is made to that certain Credit Agreement, dated as of March [__],
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Ross Stores, Inc., a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.
 
     The undersigned hereby requests (select one):  
 

     c     A Borrowing of Committed Loans c     A conversion or continuation of
Loans

 


     1.     On     (a Business Day).


     2.     In the amount of $    .


     3.     Comprised of    .   [Type of Committed Loan requested]

             4.     For Eurodollar Rate Loans: with an Interest Period of _____
months.


     The Committed Borrowing, if any, requested herein complies with the proviso
to the first sentence of Section 2.01 of the Agreement.
 

ROSS STORES, INC.   By:   

Name:   

Title:   


A-1
 
Form of Committed Loan Notice
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF SWING LINE LOAN NOTICE
 
Date: ___________, _____
 

To:     Bank of America, N.A., as Swing Line Lender   Bank of America, N.A., as
Administrative Agent


Ladies and Gentlemen:
 
     Reference is made to that certain Credit Agreement, dated as of March [__],
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Ross Stores, Inc., a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.
 
     The undersigned hereby requests a Swing Line Loan:
 

     1.     On    (a Business Day).

             2.     In the amount of $   .


     The Swing Line Borrowing requested herein complies with the requirements of
the provisos to the first sentence of Section 2.05(a) of the Agreement.
 

ROSS STORES, INC.   By:   

Name:   

Title:   


B- 1
 
Form of Swing Line Loan Notice
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
FORM OF NOTE
 
_____________________
 
     FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to
pay to _____________________ or registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of each Loan from time to time made by the Lender to the Borrower under
that certain Credit Agreement, dated as of March [__], 2011 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among the Borrower, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.
 
     The Borrower promises to pay interest on the unpaid principal amount of
each Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.
 
     This Note is one of the Notes referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein. This Note is also entitled to the benefits of
the Guaranty. Upon the occurrence and continuation of one or more of the Events
of Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Loans and payments with respect thereto.
 
     The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.
 
C -1
 
Form of Note
 

--------------------------------------------------------------------------------

 

     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.
 

ROSS STORES, INC.   By:   

Name:   

Title:   


C -2
 
Form of Note
 

--------------------------------------------------------------------------------

 

LOANS AND PAYMENTS WITH RESPECT THERETO
 

                  Amount of                             Principal or  
Outstanding                     End of   Interest   Principal             Type
of   Amount of   Interest   Paid This   Balance   Notation          Date       
Loan Made        Loan Made        Period        Date        This Date       
Made By                                                                         
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                         


C -3
 
Form of Note
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
FORM OF COMPLIANCE CERTIFICATE
 
Financial Statement Date: _____,
 

To:     Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:
 
     Reference is made to that certain Credit Agreement, dated as of March [__],
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Ross Stores, Inc., a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.
 
     The undersigned Responsible Officer hereby certifies as of the date hereof
that he/she is the ________________________________________ of the Borrower, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Administrative Agent on the behalf of the Borrower, and that:
 
[Use following paragraph 1 for fiscal year-end financial statements]
 
     1. The Borrower has delivered or made available the year-end audited
financial statements required by Section 6.01(a) of the Agreement for the fiscal
year of the Borrower ended as of the above date, together with the report and
opinion of an independent certified public accountant required by such section.
 
[Use following paragraph 1 for fiscal quarter-end financial statements for the
first three fiscal quarters of each fiscal year]
 
     1. The Borrower has delivered or made available the unaudited financial
statements required by Section 6.01(b) of the Agreement for the fiscal quarter
of the Borrower ended as of the above date. Such financial statements fairly
present the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.
 
     2. The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by such financial statements.
 
D -1
 
Form of Compliance Certificate
 

--------------------------------------------------------------------------------

 

     3. A review of the activities of the Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and
 
[select one:]
     [to the best knowledge of the undersigned, during such fiscal period the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]
 
--or--
     [to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]
 
     4. The representations and warranties of the Borrower contained in Article
V of the Agreement, and any representations and warranties of any Loan Party
that are contained in any document furnished at any time under or in connection
with the Loan Documents, are true and correct on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date, and except that for purposes of this Compliance Certificate, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 of the Agreement shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01 of the
Agreement, including the statements in connection with which this Compliance
Certificate is delivered.
 
     5. The financial covenant analyses and information set forth on Schedules 1
and 2 attached hereto are true and accurate on and as of the date of this
Certificate.
 
     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
__________, _______.
 

ROSS STORES, INC.   By:   

Name:   

Title:   


D -2
 
Form of Compliance Certificate
 

--------------------------------------------------------------------------------

 

For the Quarter/Year ended ___________________(“Statement Date”)
 
SCHEDULE 1
to the Compliance Certificate
($ in 000’s)
 

I.      Section 7.04 (a) – Consolidated Adjusted Interest Coverage Ratio.
                          A.      Consolidated EBITDAR for four consecutive
fiscal quarters ending on above date (“Subject Period”):                   1.
      Consolidated Net Income for Subject Period:   $___________                
  2.   Consolidated Total Interest Expense for Subject Period:   $___________  
                3.   Consolidated taxes on income for Subject Period:  
$___________                   4.   Consolidated depreciation for Subject
Period:   $___________                   5.   Consolidated amortization for
Subject Period:   $___________                     6.   Extraordinary non-cash
losses to the extent such losses have not been and will not become cash losses
in a later fiscal period:   $___________                   7.   Consolidated
Rent Expense for Subject Period   $___________                   8.  
Consolidated EBITDAR (Lines I.A.1 + 2 + 3 + 4 + 5 + 6 + 7):   $___________      
          B. Consolidated Total Interest Expense plus Consolidated Rent Expense
for Subject Period:   $___________               1.   Consolidated Total
Interest Expense for Subject Period:   $___________                   2.  
Consolidated Rent Expense for Subject Period (Line I.A.7 above):   $___________
                  3.   Total (Lines I.B.1 + 2)   $___________             C.
Consolidated Adjusted Interest Coverage Ratio (Line I.A.8 ÷ Line I.B.3):  
_______ to 1.0             D. Minimum required:           2.0 to 1.0


D -3
 
Form of Compliance Certificate
 

--------------------------------------------------------------------------------

 


II.      Section 7.04 (b) – Consolidated Adjusted Debt to EBITDAR Ratio.
                         A.      Consolidated Adjusted Debt at Statement Date:  
                    1.       All Indebtedness for borrowed money on a
Consolidated basis at Statement Date:   $___________                   2.  
Consolidated Rent Expense for the twelve-month Period ending on the Statement
Date multiplied by 6:   $___________                   3.   Total Consolidated
Adjusted Debt at Statement Date (Line II.A.1 + 2):   $___________              
  B. Consolidated EBITDAR for Subject Period (Line I.A.8 above):   $___________
            C. Consolidated Adjusted Debt to EBITDAR Ratio (Line II.A.3 ÷ Line
II.B):   _______ to 1.0             D. Maximum permitted:           3.0 to 1.0


D -4
 
Form of Compliance Certificate
 

--------------------------------------------------------------------------------

 

For the Quarter/Year ended ___________________(“Statement Date”)
 
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
 
Consolidated EBITDAR
(in accordance with the definition of Consolidated EBITDAR
as set forth in the Agreement)
 

          Twelve   Quarter Quarter Quarter Quarter Months Consolidated Ended
Ended Ended Ended Ended EBITDAR _________ _________ _________ _________
_________             Consolidated           Net Income
            + Consolidated Total              Interest Expense
            + income taxes
            + depreciation
            + amortization
            + extraordinary non-cash               losses
            = Consolidated EBITDA
            + Consolidated Rent              Expense
            = Consolidated              EBITDAR
           


D -5
 
Form of Compliance Certificate
 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
ASSIGNMENT AND ASSUMPTION
 
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
 
     For an agreed consideration, [the][each] Assignor hereby irrevocably sells
and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to
 
____________________
 
     1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
 
     2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
 
     3 Select as appropriate.
 
     4 Include bracketed language if there are either multiple Assignors or
multiple Assignees.
 
E-1 - 1
 
Form of Assignment and Assumption
 

--------------------------------------------------------------------------------

 

[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.
 

1.     Assignor[s]:                   2. Assignee[s]:               [for each
Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]       3.
Borrower(s):          4. Administrative Agent: Bank of America, N.A., as the
administrative agent under the Credit   Agreement         5.
Credit Agreement:      [Credit Agreement, dated as of March [__], 2011, among
Ross Stores, Inc., the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer, and Swing Line Lender
    6. Assigned Interest[s]:


    Aggregate           Amount of Amount of Percentage       Commitments
Commitment Assigned of CUSIP Assignor[s]5 Assignee[s]6 for all Lenders7 Assigned
Commitments8 Number     $________________ $_________ ___________%      
$________________ $_________ ___________%       $________________ $_________
___________%  


[7.       Trade Date:     __________________] 9

____________________
 
     5 List each Assignor, as appropriate.
 
     6 List each Assignee, as appropriate.
 
     7 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
 
     8 Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.
 
E-1 - 2
 
Form of Assignment and Assumption
 

--------------------------------------------------------------------------------

 

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
 
     The terms set forth in this Assignment and Assumption are hereby agreed to:
 

ASSIGNOR [NAME OF ASSIGNOR]    By:        Title:   ASSIGNEE [NAME OF ASSIGNEE]  
By:       Title:


Consented to and Accepted:   BANK OF AMERICA, N.A., as     Administrative Agent
    By:      Title:    Consented to:   ROSS STORES, INC.     By:     Title:

____________________


      9 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
 
E-1 - 3
 
Form of Assignment and Assumption
 

--------------------------------------------------------------------------------

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
 
ROSS STORES, INC. CREDIT AGREEMENT
 
STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 
     1. Representations and Warranties.
 
     1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
 
     1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and (v)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
6.01 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
 
E-1 - 4
 
Form of Assignment and Assumption
 

--------------------------------------------------------------------------------

 

     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
 
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.
 
E-1 - 5
 
Form of Assignment and Assumption
 

--------------------------------------------------------------------------------

 

EXHIBIT E-2
 
FORM OF ADMINISTRATIVE QUESTIONNAIRE
 

1.      FAX ALONG WITH COMMITMENT LETTER TO:        FAX #   


I. Borrower Name:     Ross Stores, Inc.       $    Type of Credit Facility   

 

II. Legal Name of Lender of Record for Signature Page:                     • 
Signing Credit Agreement          _____YES          _____NO   •  Coming in via
Assignment   _____YES   _____NO


III. Type of Lender:   (Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance
Company, Hedge Fund, Insurance, Mutual Fund, Pension Fund, Other Regulated
Investment Fund, Special Purpose Vehicle, Other – please specify)


IV. Domestic Address:         V. Eurodollar Address:                        


2. VI. Contact Information:
 
Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution's
compliance procedures and applicable laws, including Federal and State
securities laws.
 

    Primary Secondary                  Credit Contact        Operations Contact
       Operations Contact Name:                           Title:            


E-2 - 1
 
Form of Administrative Questionnaire
 

--------------------------------------------------------------------------------

 


Address:                                          Telephone:            
Facsimile:             E Mail Address:             IntraLinks E Mail            
Address:            


Does Secondary Operations Contact need copy of notices? ___YES ___ NO
 

         Letter of Credit        Draft Documentation              Contact  
Contact   Legal Counsel Name:             Title:             Address:          
  Telephone:             Facsimile:             E Mail Address:            


VII. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and
Bankers’ Acceptance Fed Wire Payment Instructions (if applicable):
 

Pay to:       (Bank Name)       (ABA #)       (Account #)       (Attention)


E-2 - 2
 
Form of Administrative Questionnaire
 

--------------------------------------------------------------------------------

 

VIII. Lender’s Fed Wire Payment Instructions:
 

Pay to:          (Bank Name)         (ABA#) (City/State)         (Account #)
(Account Name)         (Attention)  


IX. Organizational Structure and Tax Status
 
Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:
 

Lender Taxpayer Identification Number (TIN): ___  ___ - ___  ___  ___  ___  ___ 
___


Tax Withholding Form Delivered to Bank of America*:
 

              W-9     W-8BEN     W-8ECI     W-8EXP     W-8IMY


    Tax Contact Name:     Title:     Address:     Telephone:     Facsimile:    
E Mail Address:         


E-2 - 3
 
Form of Administrative Questionnaire
 

--------------------------------------------------------------------------------

 

NON–U.S. LENDER INSTITUTIONS
 
1. Corporations:
 
If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).
 
A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.
 
 
 
2. Flow-Through Entities
 
If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.
 
Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.
 
U.S. LENDER INSTITUTIONS:
 
If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.
 
Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.
 
E-2 - 4
 
Form of Administrative Questionnaire
 

--------------------------------------------------------------------------------

 

X. Bank of America Payment Instructions:
 

Pay to:      Bank of America, N.A.   ABA # 026009593   New York, NY   Acct. #
3750836479   Attn: Credit Services #5596   Ref: Ross Stores


E-2 - 5
 
Form of Administrative Questionnaire
 

--------------------------------------------------------------------------------

 

EXHIBIT F
 
FORM OF GUARANTY
 
 
 
CONTINUING GUARANTY
 
     FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of credit and/or financial accommodation heretofore or hereafter
from time to time made or granted to ROSS STORES, INC., a Delaware corporation
(the “Borrower”) by the Lender Parties (as hereinafter defined), the undersigned
Guarantor (whether one or more, the “Guarantor”, and if more than one, jointly
and severally) hereby furnishes its guaranty of the Guaranteed Obligations (as
hereinafter defined) as follows:
 
     1. Credit Agreement. The “Obligations” and all other capitalized terms not
specifically defined herein shall have the respective meanings provided therefor
in that certain Credit Agreement of even date herewith (as amended, modified,
supplemented or restated and in effect from time to time, the “Credit
Agreement”), by and among the Borrower, each Lender which is or may become a
party thereto, and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer.
 
     2. Guaranty. The Guarantor hereby absolutely and unconditionally
guarantees, as a guaranty of payment and performance and not merely as a
guaranty of collection, prompt payment when due, whether at stated maturity, by
required prepayment, upon acceleration, demand or otherwise, and at all times
thereafter, of any and all of the Obligations, whether for principal, interest,
premiums, fees, indemnities, damages, costs, expenses or otherwise, of the
Borrower to the Administrative Agent, the Lenders, the Swing Line Lender, the
L/C Issuer, each co-agent or subagent appointed by the Administrative Agent from
time to time pursuant to the Credit Agreement, and all other Persons to whom
Obligations are owing (collectively, and together with their successors and
assigns, the “Lender Parties”), and whether arising under the Credit Agreement
or under any other Loan Document (including all renewals, extensions,
amendments, refinancings and other modifications thereof, and whether recovery
upon the Obligations may be or hereafter become unenforceable or shall be an
allowed or disallowed claim under any Debtor Relief Laws, and including interest
that accrues after the commencement by or against the Borrower of any proceeding
under any Debtor Relief Laws (collectively, the “Guaranteed Obligations”). To
the extent applicable, the Administrative Agent’s books and records showing the
amount of the Guaranteed Obligations shall be admissible in evidence in any
action or proceeding, and shall, in the absence of manifest error, be binding
upon the Guarantor and conclusive for the purpose of establishing the amount of
the Guaranteed Obligations. This Guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Guaranteed
Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of the Guarantor under this Guaranty,
and to the extent permitted by applicable law the Guarantor hereby irrevocably
waives any defenses it may now have or hereafter acquire in any way relating to
any or all of the foregoing. Anything contained herein to the contrary
notwithstanding, the obligations of the Guarantor hereunder at any time shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of the Bankruptcy Code of the United States or any
comparable provisions of any similar federal or state law.
 
-1-
 

--------------------------------------------------------------------------------

 

     3. No Setoff or Deductions; Taxes; Payments. [The Guarantor represents and
warrants that it is organized and resident in the United States of America.] [To
be deleted if Guarantor is a Foreign Subsidiary.] With respect to any payment by
the Guarantor to the Lender Parties, and any obligations as to delivery of
certificates or vouchers with respect to Taxes or other charges deducted from or
paid with respect thereto, Section 3.01 of the Credit Agreement shall apply as
though the Guarantor were the Borrower. The obligations of the Guarantor under
this paragraph shall survive the payment in full of the Guaranteed Obligations
and termination of this Guaranty.
 
     4. Rights of Lender Parties. The Guarantor consents and agrees that the
Lender Parties may, at any time and from time to time, without notice or demand,
and without affecting the enforceability or continuing effectiveness hereof: (a)
amend, extend, renew, compromise, discharge, accelerate or otherwise change the
time for payment or the terms of the Guaranteed Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Guaranteed Obligations; (c) apply such security and direct the order or manner
of sale thereof as any Lender Party in its sole discretion may determine; and
(d) release or substitute one or more of any endorsers or other guarantors of
any of the Guaranteed Obligations. Without limiting the generality of the
foregoing, the Guarantor consents to the taking of, or failure to take, any
action which might in any manner or to any extent vary the risks of the
Guarantor under this Guaranty or which, but for this provision, might operate as
a discharge of the Guarantor.
 
     5. Certain Waivers. The Guarantor waives (a) any defense arising by reason
of any disability or other defense of the Borrower or any other guarantor, or
the cessation from any cause whatsoever (including any act or omission of any
Lender Party) of the liability of the Borrower; (b) any defense based on any
claim that the Guarantor’s obligations exceed or are more burdensome than those
of the Borrower; (c) the benefit of any statute of limitations affecting the
Guarantor’s liability hereunder; (d) any right to proceed against the Borrower,
proceed against or exhaust any security for the Guaranteed Obligations, or
pursue any other remedy in any Lender Party’s power whatsoever; (e) any benefit
of and any right to participate in any security now or hereafter held by any
Lender Party; and (f) to the fullest extent permitted by law, any and all other
defenses or benefits that may be derived from or afforded by applicable law
limiting the liability of or exonerating guarantors or sureties. The Guarantor
expressly waives all setoffs and counterclaims and all presentments, demands for
payment or performance, notices of nonpayment or nonperformance, protests,
notices of protest, notices of dishonor and all other notices or demands of any
kind or nature whatsoever with respect to the Guaranteed Obligations, and all
notices of acceptance of this Guaranty or of the existence, creation or
incurrence of new or additional Guaranteed Obligations.
 
     6. Obligations Independent. The obligations of the Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against the Guarantor to enforce this Guaranty
whether or not the Borrower or any other person or entity is joined as a party. 
 
-2-
 

--------------------------------------------------------------------------------

 

     7. Subrogation. The Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
(other than unasserted contingent claims) and any amounts payable under this
Guaranty have been indefeasibly paid and performed in full and the all of the
Commitments of the Lender Parties are terminated. If any amounts are paid to the
Guarantor in violation of the foregoing limitation, then such amounts shall be
held in trust for the benefit of the Lender Parties and shall forthwith be paid
to the Lender Parties to reduce the amount of the Guaranteed Obligations,
whether matured or unmatured.
 
     8. Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until all Guaranteed Obligations and any
other amounts payable under this Guaranty (other than unasserted contingent
claims) are paid in full in cash and all of the Commitments are terminated.
Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of the
Borrower or the Guarantor is made, or any Lender Party exercises its right of
setoff, in respect of the Guaranteed Obligations and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any Lender Party in its discretion)
to be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Laws or otherwise, all as if such payment had
not been made or such setoff had not occurred and whether or not the Lender
Parties are in possession of or have released this Guaranty and regardless of
any prior revocation, rescission, termination or reduction. The obligations of
the Guarantor under this paragraph shall survive termination of this Guaranty.
 
     9. Subordination. The Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrower owing to the Guarantor, whether now
existing or hereafter arising, including but not limited to any obligation of
the Borrower to the Guarantor as subrogee of the Lender Parties or resulting
from the Guarantor’s performance under this Guaranty, to the payment in full in
cash of all Guaranteed Obligations. If the Lender Parties so request, any such
obligation or indebtedness of the Borrower to the Guarantor shall be enforced
and performance received by the Guarantor as trustee for the Lender Parties and
the proceeds thereof shall be paid over to the Lender Parties on account of the
Guaranteed Obligations, but without reducing or affecting in any manner the
liability of the Guarantor under this Guaranty.
 
     10. Stay of Acceleration. In the event that acceleration of the time for
payment of any of the Guaranteed Obligations is stayed, in connection with any
case commenced by or against the Guarantor or the Borrower under any Debtor
Relief Laws, or otherwise, all such amounts shall nonetheless be payable by the
Guarantor immediately upon demand by the Lender Parties.
 
     11. Expenses. The Guarantor shall pay on demand all out-of-pocket expenses
(including attorneys’ fees, charges and disbursements of counsel, which shall be
one common counsel for the Administrative Agent, the Lenders and the L/C Issuer
unless more than one counsel is appropriate due to the existence of conflicting
interests among any such parties, and which counsel may include and the
allocated cost and disbursements of internal legal counsel) in any way relating
to the enforcement or protection of the Lender Parties’ rights under this
Guaranty or in respect of the Guaranteed Obligations, including any incurred
during any “workout” or restructuring in respect of the Guaranteed Obligations
and any incurred in the preservation, protection or enforcement of any rights of
the Lender Parties in any proceeding any Debtor Relief Laws. The obligations of
the Guarantor under this paragraph shall survive the payment in full of the
Guaranteed Obligations and termination of this Guaranty.
 
-3-
 

--------------------------------------------------------------------------------

 

     12. Miscellaneous. No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by the
Administrative Agent and the Guarantor. No failure by the Lender Parties to
exercise, and no delay in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy or power hereunder preclude any other or further exercise thereof
or the exercise of any other right, power or remedy. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law or in
equity. The unenforceability or invalidity of any provision of this Guaranty
shall not affect the enforceability or validity of any other provision herein.
This Guaranty supersedes the Guarantee of Ross Dress For Less, Inc. and the
Guarantee of Ross Procurement, Inc., each dated as of July 20, 2006.
 
     13. Condition of Borrower. The Guarantor acknowledges and agrees that it
has the sole responsibility for, and has adequate means of, obtaining from the
Borrower and any other guarantor such information concerning the financial
condition, business and operations of the Borrower and any such other guarantor
as the Guarantor requires, and that no Lender Party has any duty, and the
Guarantor is not relying on the Lender Parties at any time, to disclose to the
Guarantor any information relating to the business, operations or financial
condition of the Borrower or any other guarantor (the Guarantor waiving any duty
on the part of the Lender Parties to disclose such information and any defense
relating to the failure to provide the same).
 
     14. Setoff. If and to the extent any payment is not made when due
hereunder, the Lender Parties may setoff and charge from time to time any amount
so due against any or all of the Guarantor’s accounts or deposits with the
Lender Parties.
 
     15. Representations and Warranties. The Guarantor represents and warrants
that (a) it is duly organized and in good standing under the laws of the
jurisdiction of its organization and has full capacity and right to make and
perform this Guaranty, and all necessary authority has been obtained; (b) this
Guaranty constitutes its legal, valid and binding obligation enforceable in
accordance with its terms; (c) the making and performance of this Guaranty does
not and will not violate the provisions of any applicable law, regulation or
order, and does not and will not result in the breach of, or constitute a
default or require any consent under, any material agreement, instrument, or
document to which it is a party or by which it or any of its property may be
bound or affected; and (d) all consents, approvals, licenses and authorizations
of, and filings and registrations with, any governmental authority required
under applicable law and regulations for the making and performance of this
Guaranty have been obtained or made and are in full force and effect.
 
     16. Indemnification and Survival. Without limitation on any other
obligations of the Guarantor or remedies of the Lender Parties under this
Guaranty, the Guarantor shall, to the fullest extent permitted by law,
indemnify, defend and save and hold harmless the Lender Parties from and
against, and shall pay on demand, any and all damages, losses, liabilities and
expenses (including attorneys’ fees, charges and disbursements of counsel, which
shall be one common counsel for the Administrative Agent, the Lenders and the
L/C Issuer unless more than one counsel is appropriate due to the existence of
conflicting interests among any such parties, and which counsel may include and
the allocated cost and disbursements of internal legal counsel) that may be
suffered or incurred by the Lender Parties in connection with or as a result of
any failure of any Guaranteed Obligations to be the legal, valid and binding
obligations of the Borrower enforceable against the Borrower in accordance with
their terms. The obligations of the Guarantor under this paragraph shall survive
the payment in full of the Guaranteed Obligations and termination of this
Guaranty.
 
-4-
 

--------------------------------------------------------------------------------

 

     17. GOVERNING LAW; Assignment; Jurisdiction; Notices. THIS GUARANTY SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE
OF NEW YORK. This Guaranty shall (a) bind the Guarantor and its successors and
assigns, provided that the Guarantor may not assign its rights or obligations
under this Guaranty without the prior written consent of the Administrative
Agent (and any attempted assignment without such consent shall be void), and (b)
inure to the benefit of the Lender Parties and their successors and assigns and
the Lender Parties may, without notice to the Guarantor and without affecting
the Guarantor’s obligations hereunder, assign, sell or grant participations in
the Guaranteed Obligations and this Guaranty, in whole or in part in accordance
with the terms of the Credit Agreement. The Guarantor hereby irrevocably (i)
submits to the non-exclusive jurisdiction of any United States Federal or State
court sitting in New York, New York in any action or proceeding arising out of
or relating to this Guaranty, and (ii) waives to the fullest extent permitted by
law any defense asserting an inconvenient forum in connection therewith. Service
of process by any Lender Party in connection with such action or proceeding
shall be binding on the Guarantor if sent to the Guarantor by registered or
certified mail at its address specified below or such other address as from time
to time notified by the Guarantor. The Guarantor agrees that any Lender Party
may, subject to the confidentiality requirements of the Credit Agreement,
disclose to any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations of all or part of the
Guaranteed Obligations any and all information in such Lender Party’s possession
concerning the Guarantor, this Guaranty and any security for this Guaranty. All
notices and other communications to the Guarantor under this Guaranty shall be
in writing and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by telecopier to the Guarantor at its
address set forth below or at such other address in the United States as may be
specified by the Guarantor in a written notice delivered to the Administrative
Agent at such office as the Administrative Agent may designate for such purpose
from time to time in a written notice to the Guarantor.
 
     18. WAIVER OF JURY TRIAL; FINAL AGREEMENT. TO THE EXTENT ALLOWED BY
APPLICABLE LAW, THE GUARANTOR AND EACH LENDER PARTY EACH IRREVOCABLY WAIVES
TRIAL BY JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON, ARISING
OUT OF OR RELATING TO THIS GUARANTY OR THE GUARANTEED OBLIGATIONS. THIS GUARANTY
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
[Signatures follow]
 
-5-
 

--------------------------------------------------------------------------------

 

     IN WITNESS WHEREOF, intending to be legally bound, the parties hereto have
caused this Guaranty to be duly executed as of this ___ day of March, 2011.
 

GUARANTORS:     ROSS DRESS FOR LESS, INC., a Virginia corporation         By:  
Name:    Title:       ROSS PROCUREMENT INC., a Delaware corporation         By:
  Name:   Title:  


Address:   c/o Ross Stores, Inc. 4440 Rosewood Drive Pleasanton, CA 94588
Attn:     John G. Call, Senior Vice President and Chief   Financial Officer


[SIGNATURE PAGE TO CONTINUING GUARANTY]
 

--------------------------------------------------------------------------------

 

Accepted and Agreed:
BANK OF AMERICA, N.A.,
as Administrative Agent
 

By:   Name:     Title:  


 
 
 
 
Exhibit F
 
Form of Guaranty
 

--------------------------------------------------------------------------------

 

EXHIBIT G
 
OPINION MATTERS
 
FORM OF LEGAL OPINION
 
Bank of America, N.A., as Administrative Agent
100 Federal Street
Boston, MA 02110
 
The Lenders listed on Schedule A hereto
 

     Re:     Credit Agreement dated as of March [ • ], 2011


Ladies and Gentlemen:
 
     We have acted as special counsel to Ross Stores, Inc., a Delaware
corporation (the “Borrower”), in connection with that certain Credit Agreement
dated as of March [ • ], 2011 (the “Credit Agreement”) among Borrower, Bank of
America, N.A., as Administrative Agent (the “Administrative Agent”), Swing Line
Lender and L/C Issuer, and the other Lenders party thereto. We have also acted
as special counsel to Ross Procurement Inc., a Delaware corporation (“RPI”), and
Ross Dress for Less, Inc., a Virginia corporation (“RDFL” and together with RPI,
the “Guarantors”), in connection with that certain Continuing Guaranty dated as
of March [ • ], 2011 (the “Continuing Guaranty”) made by the Guarantors in favor
of the Lender Parties (as defined therein).
 
     This letter is furnished pursuant to Section 4.01(a)(v) of the Credit
Agreement. Capitalized terms defined in the Credit Agreement, used herein and
not otherwise defined herein, shall have the meanings given them in the Credit
Agreement.
 
     As such counsel, we have examined such matters of fact and questions of law
as we have considered appropriate for purposes of this letter, except where a
specified fact confirmation procedure is stated to have been performed (in which
case we have with your consent performed the stated procedure). We have
examined, among other things, the following:
 

     (a)     the Credit Agreement;   (b) the Continuing Guaranty;   (c) the
certificate of incorporation and bylaws of the Borrower (the “Borrower Governing
Documents”); and   (d) the certificate of incorporation and bylaws of RPI (the
“RPI Governing Documents”);

 
2
 

--------------------------------------------------------------------------------

 

     The documents described in subsections (a) – (b) above are referred to
herein collectively as the “Loan Documents”. Except as otherwise stated herein,
as to factual matters we have, with your consent, relied upon the foregoing, and
upon oral and written statements and representations of officers and other
representatives of the Borrower, the Guarantors, and others, including the
representations and warranties of the Borrower and the Guarantors in the Loan
Documents. We have not independently verified such factual matters.
 
     Whenever a statement herein is qualified by “to our knowledge,” or a
similar phrase, it is intended to indicate that those attorneys in this firm who
have rendered legal services in connection with the execution and delivery of
the Loan Documents do not have current actual knowledge of the inaccuracy of any
such statement. However, except as otherwise expressly indicated, we have not
undertaken any independent inquiry to determine the accuracy of any such
statement.
 
     We are opining herein as to the effect on the subject transaction only of
the federal laws of the United States, the internal laws of the State of New
York and, with respect to our opinions set forth in paragraphs 1 and 2 of this
letter, the General Corporation Law of the State of Delaware (the “DGCL”). We
express no opinion with respect to the applicability to the opinions expressed
herein, or the effect thereon, of the laws of any other jurisdiction or, in the
case of Delaware, any other laws, or as to any matters of municipal law or the
laws of any local agencies within any state.
 
     Except as otherwise stated herein, our opinions herein are based upon our
consideration of only those statutes, rules and regulations which, in our
experience, are normally applicable to borrowers and guarantors in unsecured
revolving loan transactions. We express no opinion as to any state or federal
laws or regulations applicable to the subject transactions because of the legal
or regulatory status of any parties to the Loan Documents or the legal or
regulatory status of any of their affiliates. Various issues pertaining to RDFL
are addressed in the opinion of DLA Piper LLP, separately provided to you. We
express no opinion with respect to those matters herein, and to the extent
elements of those opinions are necessary to the conclusions expressed herein, we
have, with your consent, assumed such matters.
 
     Subject to the foregoing and the other matters set forth herein, we express
the following opinions as of the date hereof:
 
          1. (a) The Borrower is a corporation under the DGCL with corporate
power and authority to enter into the Credit Agreement and perform its
obligations thereunder. With your consent, based solely on certificates from
public officials, we confirm that the Borrower is validly existing and in good
standing under the laws of the State of Delaware.
 
               (b) RPI is a corporation under the DGCL with corporate power and
authority to enter into the Continuing Guaranty and perform its obligations
thereunder. With your consent, based solely on certificates from public
officials, we confirm that RPI is validly existing and in good standing under
the laws of the State of Delaware.
 
          2. (a) The execution, delivery and performance of the Credit Agreement
by the Borrower have been duly authorized by all necessary corporate action of
the Borrower, and the Credit Agreement has been duly executed and delivered by
the Borrower.
 
3
 

--------------------------------------------------------------------------------

 

               (b) The execution, delivery and performance of the Continuing
Guaranty by RPI have been duly authorized by all necessary corporate action of
RPI, and the Continuing Guaranty has been duly executed and delivered by RPI.
 
          3. (a) The Credit Agreement constitutes a legally valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms.
 
               (b) The Continuing Guaranty constitutes a legally valid and
binding obligation of each Guarantor, enforceable against each Guarantor in
accordance with its terms.
 
          4. The execution and delivery of the Credit Agreement by the Borrower
and the Continuing Guaranty by RPI and the borrowing, repayment, and guarantee
of loans thereunder, on the date hereof do not:
 

          (i) violate the provisions of the Borrower Governing Documents or the
RPI Governing Documents,         (ii) violate any federal or New York statute,
rule or regulation applicable to the Borrower or RPI, or         (iii)    
require any consents, approvals, or authorizations to be obtained by the
Borrower or RPI, or any registrations, declarations or filings to be made by the
Borrower or RPI with, any governmental authority under any federal or New York
statute, rule or regulation applicable to the Borrower or RPI on or prior to the
date hereof that have not been obtained or made.

 
          5. The Borrower is not required to be registered as an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
 
     Our opinions are subject to:
 
     (a) the effects of bankruptcy, insolvency, reorganization, fraudulent
transfer, moratorium or other similar laws relating to or affecting the rights
or remedies of creditors;
 
     (b) the effects of general principles of equity, whether considered in a
proceeding in equity or at law (including the possible unavailability of
specific performance or injunctive relief), concepts of materiality,
reasonableness, good faith, fair dealing and the discretion of the court before
which a proceeding is brought;
 
     (c) the invalidity under certain circumstances under law or court decisions
of provisions for the indemnification of or contribution to a party with respect
to a liability where such indemnification or contribution is contrary to public
policy; and
 
4
 

--------------------------------------------------------------------------------

 

     (d) we express no opinion with respect to (i) consents to, or restrictions
upon, governing law, jurisdiction (except for the validity under the laws of the
State of New York, but subject to mandatory jurisdiction rules and
constitutional limitations, of provisions in the Loan Documents which expressly
provide for submission to the non-exclusive jurisdiction of New York state
courts), venue, service of process, arbitration, remedies or judicial relief;
(ii) advance waivers of claims, defenses, rights granted by law, or notice,
opportunity for hearing, evidentiary requirements, statutes of limitation, trial
by jury or at law, or other procedural rights; (iii) waivers of broadly or
vaguely stated rights; (iv) covenants not to compete; (v) provisions for
exclusivity, election or cumulation of rights or remedies; (vi) provisions
authorizing or validating conclusive or discretionary determinations; (vii)
grants of setoff rights; (viii) provisions to the effect that a guarantor is
liable as a primary obligor, and not as a surety and provisions purporting to
waive modifications of any guaranteed obligation to the extent such modification
constitutes a novation; (ix) provisions for the payment of attorneys’ fees where
such payment is contrary to law or public policy; (x) proxies, powers and
trusts; (xi) provisions prohibiting, restricting, or requiring consent to
assignment or transfer of any right or property; (xii) provisions for liquidated
damages, default interest, late charges, monetary penalties, prepayment or
make-whole premiums or other economic remedies to the extent such provisions are
deemed to constitute a penalty; (xiii) provisions permitting, upon acceleration
of any indebtedness, collection of that portion of the stated principal amount
thereof which might be determined to constitute unearned interest thereon; and
(xiv) the severability, if invalid, of provisions to the foregoing effect.
 
     We express no opinion or confirmation as to federal or state securities
laws (except as set forth in paragraph 3 of this letter), tax laws, antitrust or
trade regulation laws, insolvency or fraudulent transfer laws, antifraud laws,
compliance with fiduciary duty requirements, pension or employee benefit laws,
environmental laws, margin regulations, FINRA rules or stock exchange rules
(without limiting other laws excluded by customary practice).
 
     With your consent, we have assumed (a) that the Loan Documents have been
duly authorized, executed and delivered by the parties thereto other than the
Borrower and RPI, (b) that the Loan Documents constitute legally valid and
binding obligations of the parties thereto other than the Borrower and the
Guarantors, enforceable against each of them in accordance with their respective
terms, and (c) that the status of the Loan Documents as legally valid and
binding obligations of the parties is not affected by any (i) breaches of, or
defaults under, agreements or instruments, (ii) violations of statutes, rules,
regulations or court or governmental orders, or (iii) failures to obtain
required consents, approvals or authorizations from, or make required
registrations, declarations or filings with, governmental authorities, provided
that we make no such assumption to the extent we have opined as to such matters
with respect to the Borrower and RPI herein.
 
     This letter is furnished only to you and is solely for your benefit in
connection with the transactions referenced in the first paragraph. This letter
may not be relied upon by you for any other purpose, or furnished to, assigned
to, quoted to or relied upon by any other person, firm or entity for any
purpose, without our prior written consent, which may be granted or withheld in
our discretion. At your request, we hereby consent to reliance hereon by any
future assignee of your interest in the loans under the Credit Agreement
pursuant to an assignment that is made and consented to (to the extent consent
is required) in accordance with the express provisions of Section 10.06 of the
Credit Agreement, on the condition and understanding that (i) this letter speaks
only as of the date hereof, (ii) we have no responsibility or obligation to
update this letter, to consider its applicability or correctness to other than
its addressee, or to take into account changes in law, facts or any other
developments of which we may later become aware, and (iii) any such reliance by
a future assignee must be actual and reasonable under the circumstances existing
at the time of assignment, including any changes in law, facts or any other
developments known to or reasonably knowable by the assignee at such time.
 

  Very truly yours,

 
5
 

--------------------------------------------------------------------------------